      Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 1 of 111




                        UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF NEW YORK


ISABEL LITOVICH, MICHAEL V.                     Case No. 20-cv-03154
COTTRELL, FRANK HIRSCH,
HOLDCRAFT MARITAL TRUST, and                    Hon. Lewis J. Liman
UNITED FOOD AND COMMERCIAL
WORKERS UNION AND PARTICIPATING
FOOD INDUSTRY EMPLOYERS TRI-
STATE PENSION FUND, on Behalf of
Themselves and All Others Similarly Situated,

                            Plaintiffs,

              v.

BANK OF AMERICA CORPORATION;
MERRILL LYNCH, PIERCE, FENNER &
SMITH, INC.; BofA SECURITIES, INC.;
BARCLAYS CAPITAL INC.; CITIGROUP
INC.; CITIGROUP GLOBAL MARKETS
INC.; CREDIT SUISSE SECURITIES (USA)
LLC; DEUTSCHE BANK SECURITIES
INC.; THE GOLDMAN SACHS GROUP,
INC.; GOLDMAN, SACHS & CO., LLC;
JPMORGAN CHASE & CO.; J.P. MORGAN
SECURITIES LLC; MORGAN STANLEY;
MORGAN STANLEY & CO., LLC;
MORGAN STANLEY SMITH BARNEY
LLC; NATWEST MARKETS SECURITIES
INC.; WELLS FARGO & CO.; WELLS
FARGO SECURITIES LLC; and WELLS
FARGO CLEARING SERVICES, LLC,

                            Defendants.

            AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
            Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 2 of 111




                                      TABLE OF CONTENTS
INTRODUCTION .......................................................................................................................... 1
JURISDICTION AND VENUE ..................................................................................................... 8
PARTIES ........................................................................................................................................ 9
AGENTS AND CO-CONSPIRATORS ....................................................................................... 19
FACTUAL ALLEGATIONS ....................................................................................................... 20
           CORPORATE BONDS .................................................................................................... 20
           A.         Basics of Corporate Bonds.................................................................................... 20
           B.         Corporate Bonds Are Traded Over-the-Counter (“OTC”) ................................... 22
           C.         OTC Trading in the Secondary Market Is Highly Concentrated .......................... 26
           D.         Round Lot vs. Odd-Lot Trading ........................................................................... 28
           ECONOMIC EVIDENCE DEMONSTRATES DEFENDANTS’ CONSPIRACY
           TO CHARGE SUPRA COMPETITIVE PRICES FOR ODD-LOTS BONDS
           VERSUS ROUND LOT BONDS ..................................................................................... 29
           A.         Peer-Reviewed Econometric Research Shows that Dealers Consistently
                      Charge Investors in Odd-Lots of Corporate Bonds Higher Bid-Offer
                      Spreads than Round Lot Investors ........................................................................ 29
           B.         Plaintiffs’ Expert Analysis Confirms that Defendants Charge Higher
                      Transaction Costs to Odd-Lots Investors than Round Lot Investors .................... 34
                      1.         Dealers Charged Wider Spreads for Odd-Lots vs. Round Lots ................ 34
                      2.         Defendants Charged Average Wider Spreads for Odd-Lots vs.
                                 Round Lots ................................................................................................ 37
                      3.         Defendants Charged Average Wider Spreads than Non-Defendants ....... 39
                      4.         RPT Analysis Shows that Transaction Costs for Customer-Initiated
                                 Sales Are Higher than Other Odd-Lot Trades .......................................... 40
                      5.         Defendants Obtained Significantly Lower Execution Prices for
                                 Customer-Initiated Sales of Odd-Lots vs. Round Lots ............................. 42
                      6.         Economic Analysis of a Sample of Plaintiff’s Trades Demonstrates
                                 Defendants Consistently Charged Plaintiffs Higher Transaction
                                 Costs for Odd-Lots Trades ........................................................................ 45
           C.         Foreign Odd-Lot Bond Trading Demonstrates that the Adverse Pricing of
                      Bond Odd-Lots Is Not Explained by Limitations in Liquidity ............................. 47
           D.         Historical Evidence in the U.S. Demonstrates Odd-Lots of Bonds Did
                      Not Trade at Adverse Prices Compared to Round Lots ........................................ 51
           DEFENDANTS ENGAGED IN A PATTERN OF COLLUSIVE CONDUCT TO
           RESTRICT COMPETITION FROM ELECTRONIC PLATFORMS THAT
           SOUGHT TO IMPROVE PRICING FOR ODD-LOT BOND INVESTORS ................. 52



                                                                        i
Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 3 of 111




A.       Defendants’ Pattern of Punishing Dealers Who Might Engage in Competitive
         Trading Activity .................................................................................................... 55
B.       Dealers Shut Down the InterVest Trading System ............................................... 56
C.       Defendants’ Joint Ownership of TradeWeb Allowed Them to Stifle
         Competition from Electronic Platforms that Threatened to Improve
         Odd-Lot Pricing .................................................................................................... 57
D.       Defendants’ Group Boycott and Collusive Effort to Deny and/or Delay
         ABS/NYSE Bonds from Gaining Access to Bloomberg’s Trade Order
         Management System (“TOMS”)........................................................................... 61
E.       Defendants’ Refusal to Participate with Bonds.com ............................................ 63
F.       Defendants Abused Their Board Positions on BondDesk to Remove
         Leadership that Had Pursued Offering Retail-Sized Odd-Lot Investors
         More Transparency and Better Pricing ................................................................. 65
G.       Defendants Use TradeWeb (Which They Owned) to Acquire BondDesk and
         Permanently Foreclose BondDesk as a Retail-Focused Platform......................... 67
H.       Other Retail Focused Electronic Platforms for Trading Bonds Failed
         Due to Defendants’ Resistance ............................................................................. 71
I.       The Survival of Electronic Platforms that Are Only Open to Institutional
         Investors Is Further Proof of Defendants’ Anticompetitive Conduct ................... 72
DEFENDANTS ARE ALLEGED TO HAVE ENGAGED IN SUBSTANTIALLY
SIMILAR CONDUCT IN OTHER TRADING MARKETS TO RESTRAIN THE
EVOLUTION FROM OTC TRADING TO ELECTRONIC TRADING,
INCLUDING EXCHANGES ........................................................................................... 75
A.       Credit Default Swaps ............................................................................................ 75
B.       Interest Rate Swaps ............................................................................................... 76
C.       Stock Loan Market ................................................................................................ 78
OTHER SECTION 1 VIOLATIONS SHOW DEFENDANTS’ CALLOUS
INDIFFERENCE TOWARD THE ANTITRUST LAWS ............................................... 79
A.       LIBOR/Euribor/Yen LIBOR/Swiss Franc LIBOR ............................................... 79
B.       Foreign Currency Exchange Spot Market............................................................. 80
C.       ISDAfix ................................................................................................................. 81
D.       Mexican Government Bonds ................................................................................ 81
E.       GSE Bonds ............................................................................................................ 82
F.       Precious Metals ..................................................................................................... 82
PLUS FACTORS DEMONSTRATE DEFENDANTS’ CONDUCT CANNOT
BE EXPLAINED AWAY AS MERE PARALLEL CONDUCT..................................... 83




                                                          ii
           Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 4 of 111




          A.        Peer-Reviewed Research Demonstrates Actions Against Unilateral
                    Self-Interest in the Absence of an Agreement ...................................................... 83
          B.        Analysis of Riskless Principal Trades Demonstrates Actions Against
                    Unilateral Self-Interest in the Absence of an Agreement ..................................... 84
          C.        The Market Is Highly Concentrated ..................................................................... 84
          D.        Common Motive to Conspire................................................................................ 85
          E.        No Legitimate Economic Justifications Explain the Magnitude of
                    Adverse Pricing for Odd-Lot Trades of Corporate Bonds vs. Round Lot
                    Trades of the Same Bond Issue ............................................................................. 85
          F.        There Are High Levels of Interfirm Communication Between Defendants ......... 87
          G.        The Higher Prices for Odd-Lot Transactions Have Persisted Even as
                    Advances in Electronic Trading Have Driven Defendants’ Trading Costs
                    Down and Demand for Odd-Lot Bond Transactions Has Increased .................... 88
          RELEVANT MARKET DEFINITION ............................................................................ 88
          IMPACT OF DEFENDANTS’ CONDUCT ON RELEVANT MARKETS AND
          INVESTORS..................................................................................................................... 90
ANTITRUST INJURY ................................................................................................................. 91
FRAUDULENT CONCEALMENT............................................................................................. 91
CLASS ACTION ALLEGATIONS ............................................................................................. 97
CLAIM FOR RELIEF .................................................................................................................. 99
REQUEST FOR RELIEF ........................................................................................................... 101
JURY TRIAL DEMAND ........................................................................................................... 102




                                                                   iii
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 5 of 111




        Plaintiffs Isabel Litovich, Michael V. Cottrell, Frank Hirsch, Holdcraft Marital Trust, and

United Food and Commercial Workers Union and Participating Food Industry Employers Tri-

State Pension Fund, individually and on behalf of all others similarly situated (the “Class”), bring

this consolidated class action complaint against Defendants Bank of America Corporation; Merrill

Lynch, Pierce, Fenner & Smith, Inc.; BofA Securities, Inc.; Barclays Capital Inc.; Citigroup Inc.;

Citigroup Global Markets Inc.; Credit Suisse Securities (USA) LLC; Deutsche Bank Securities

Inc.; The Goldman Sachs Group, Inc.; Goldman, Sachs & Co., LLC; JPMorgan Chase & Co.; J.P.

Morgan Securities LLC; Morgan Stanley; Morgan Stanley & Co., LLC; Morgan Stanley Smith

Barney LLC; NatWest Markets Securities Inc.; Wells Fargo & Co.; Wells Fargo Securities LLC;

and Wells Fargo Clearing Services, LLC for damages and injunctive relief pursuant to Section 1

of the Sherman Act, 15 U.S.C. §1; and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§15 and

26.

                                           INTRODUCTION

        1.      History demonstrates that when trading markets through innovation and

competitive forces evolve from traditional voice-based over-the-counter (“OTC”) markets to

electronic exchange trading, trading volume increases while transactional costs per trade paid by

investors plummet. While investors benefit from increased efficiencies in the market’s evolution,

the dealers in the OTC markets see their control over information and pricing – and therefore

profits per trade – greatly diminish. Faced with an evolution in their trading markets, dealers must

adapt to the new competitive landscape by competing on price. Unfortunately, dealers can also

choose to unlawfully band together to restrain marketplace innovation and price competition. In

this case, the dealers chose the latter.

        2.      This case involves a conspiracy by Defendants from at least August 1, 2006 to the

present (“Class Period”) to restrain electronic advances in the marketplace that would have reduced


                                                 1
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 6 of 111




transactional costs for investors in odd-lots of corporate bonds to the detriment of Defendants’

trading profits. Plaintiffs and other similarly situated investors (the “Class”) have bought and sold

odd-lots of corporate bonds in the secondary market directly from and to Defendants, who are

horizontal competitors. As a result of Defendants’ conspiracy, Plaintiffs and the Class paid more

when buying, and received less when selling, their corporate bonds, suffering antitrust injury under

Section 1 of the Sherman Act, 15 U.S.C. §1.1

       3.      The U.S. corporate bond market is among the world’s largest and deepest sources

of business capital. Companies issue and sell new bonds to one or more registered securities firms

(“dealers”) in the primary market in individual offerings of a given total amount, known as an

“issue.” Each bond in a given issue is identical to all other bonds in that issue.

       4.      Upon their purchase in the primary market, dealers generally resell groups of those

new bonds in private transactions, and thereafter trade the bonds with other dealers and investors

in the secondary market. Unlike equities, which investors trade anonymously with other investors

on exchanges where the current best buying (“bid”) and selling (“offer”) prices are displayed in

real time, bond investors in the United States, such as Plaintiffs, must trade bonds individually

with dealers in the secondary over-the-counter (“OTC”) market maintained by those and other

dealers. In that private market (also known as the “dealer market”), dealers generally disclose only

their own bid or offer price; no competing bids or offers from other dealers are disclosed to

Investors like Plaintiffs. The market’s pricing is opaque.




1
        Throughout this complaint, the term “bond” is used. Unless the context demonstrates
otherwise, the use of the word “bond” should be read to specifically mean “corporate bonds” as
opposed to other types of bonds, such as U.S. Treasuries, municipal bonds, government-sponsored
enterprise (GSE) bonds, SSAs, European bond, Mexican bonds, etc.



                                                  2
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 7 of 111




       5.      Within the OTC market, corporate bond quotes and trades are also categorized

based on the lot size (the number of bonds included) of the trade. “Round lots” consist of any

trade involving increments of 1,000 bonds, or that is greater than and divisible by $1 million in par

value. “Odd-lots” generally consist of bond trades involving less than 1,000 bonds, or that is less

than $1 million in par value. Because bonds being traded from the same issue are fungible, odd-

lots of that issue can be combined into a round lot, and, conversely, a round lot of a given issue

can be broken into odd-lots of that issue. Bonds of the same company from different issues, and

bonds issued by different companies that receive comparable “ratings” from nationally recognized

ratings organizations, such as Moody’s, S&P, or Fitch, and are of comparable maturities, are also

highly interchangeable.

       6.      In the OTC market, Defendants are dealers for both round lots and odd-lots of

corporate bonds. As dealers, Defendants generally provide either a bid price at which they are

willing to purchase lots of a specific bond or an offer price at which they are willing to sell lots of

such bonds. Plaintiffs and the Class are Defendants’ customers. They buy corporate bonds from,

and sell corporate bonds to, dealers in that market, and can only determine current market prices

based on the individual bids and offers privately quoted by dealers.

       7.      The difference between the bid price and the offer price is known as the “bid-offer

spread” or the “spread.” As dealers, Defendants prefer wider spreads. Defendants wish to buy

bonds (at the bid) from Plaintiffs and the Class at the lowest price possible and sell bonds (at the

offer) to Plaintiffs and the Class at the highest price possible. Defendants capture the bid-offer

spread (the spread) as compensation for their dealing activities, and wider spreads increase

Defendants’ ability to make profits.




                                                  3
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 8 of 111




       8.        In contrast, spreads are a transaction cost for Plaintiffs and the Class. Plaintiffs and

the Class prefer narrower spreads. Plaintiffs and the Class want to buy at the lowest price available

and sell at the highest price available, increasing their ability to make profits when buying or

selling bonds.

       9.        In the OTC market, odd-lot trades comprise the vast majority of all corporate bond

trades by number of trades. For example, in 2017, 2018, and 2019, approximately 90% of

corporate bond trades were less than $1 million in size. Corporate bond trades of less than

$100,000, a subset of odd-lots which are sometime referred as “micro lots” by bond traders and

academics, comprise approximately 70% of all trades in the same years, and are the trades most

likely, but not always, made by individual investors (known as retail investors).

       10.       Defendants display remarkable parallel pricing in terms of odd-lots versus round

lots. Despite the high number of odd-lot trades executed by dealers and the fact that such trades

are qualitatively identical to round lot trades, Defendants demand odd-lot investors, such as

Plaintiffs and the Class, pay spreads that are 25% to 300% higher than investors trading in round

lots of the same issue. The highest spreads are typically paid by retail investors, who buy in the

smallest increments. The difference in spreads between odd-lots of any size and round lots of the

same issue, though, occurs at all increments. This pricing disparity has been demonstrated by 11

different peer-reviewed econometric studies, and is confirmed by Plaintiffs’ own empirical

analyses of bonds where Defendants have acted as dealer. That is, Plaintiffs have demonstrated,

through economic analysis, parallel pricing by each of the Defendants in terms of their

discriminating between spreads for odd-lots and round lots. Because of Defendants’ domination

of the secondary market for corporate bonds, odd-lot investors therefore face substantially higher




                                                    4
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 9 of 111




trading costs per bond than round lot investors, and Defendants dealing in odd-lot transactions reap

higher compensation from their higher spreads.

       11.     Defendants’ pricing disparities between odd-lots and round lots constitute parallel

conduct. No reasonable economic justification explains the magnitude of the pricing disparity

between odd-lot and round lot trades of the same issue or each of the Defendant’s parallel conduct

in this regard. In a truly competitive market, multiple factors, such as advances in technology that

improve pre-trade price transparency and dealers’ competitive desire to secure a greater share of

the growing odd-lot market, suggest that Defendants should be narrowing their spreads on odd-

lots toward parity with the already profitable round lot trades, as dealers obtain and thus seek to

execute greater trading volumes than their competitors. Narrowing their spreads for odd-lot trades

toward the spreads they receive for round lot trades is in the unilateral, economic self-interest of

each Defendant. Such narrowing could enable each Defendant to individually profit by increasing

its proportionate share of the market for odd-lot trading in U.S. corporate bonds. But in this

market, the economic evidence shows Defendants do not compete on price. One would expect, if

Defendants were competing, for one to break ranks. Instead, acting in parallel, each and every

Defendant has charged anticompetitively higher spreads on their odd-lot transactions than on their

even-lot transactions for bonds from the same exact issue.

       12.     Moreover, as with any market, this pricing disparity should provide an incentive

for competition. Improved pre-trade transparency on pricing, and, therefore, reduced transaction

costs to investors, would result from electronic trading platforms. Such platforms, such as

NASDAQ, successfully took over equity markets long ago.

       13.     All-to-all electronic trading should have been a natural evolution for odd-lot bonds,

as well. Institutional and retail investors have long clamored for such platforms. But in the face




                                                 5
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 10 of 111




of this customer demand, Defendants ignored the logical competitive response of meeting

customer demand available technological innovations, and instead, repeatedly and collectively

stifled efforts to prevent this evolution in the market for odd-lot trading in corporate bonds.

According to a report by Greenwich Associates LLC based on interviews with Defendants, “the

top five dealers by market share saw the current e-trading evolution as more of a threat than an

opportunity. . . .” Bloomberg recently noted that in U.S. corporate bond trading “[t]here aren’t

any exchanges and everything is negotiated, which gives dealers the upper hand when it comes to

where the market is for a given bond . . . enabling the biggest firms, like JPMorgan and Goldman

Sachs, to keep a stranglehold on the market. . . . The bond market is littered with startups that

have tried – and failed – to loosen Wall Street’s grip on bond trading and make it more efficient.”2

       14.     The litter of failed bond trading startups strewn across the bond marketplace is no

accident of competitive forces. Defendants conspired to consistently shut down innovations in

bond trading through group boycotts of electronic platforms that would increase pre-trade pricing

transparency for investors dealing in odd-lots, and odd-lot-focused electronic trading platforms

that would have afforded access to investors whose trading would have lessened the spread

disparity between odd-lot transactions and round lot transactions.

       15.     Defendants’ collusion was facilitated by their joint ownership and control of 46%

of TradeWeb. TradeWeb is an electronic platform in which all named Defendants have invested.

Through their parallel investments, Defendants foreclosed retail odd-lot investors from using

TradeWeb – even though in a competitive market, Defendants would be expected to encourage

the use of an electronic platform in which they each had an investment. Defendants also used


2
       Nick Baker and Matthew Leising, Ex-Goldman Exec Pushes ‘70s Fix for Bond Market’s
Big Problem, BLOOMBERG (June 25, 2018), https://www.bloomberg.com/news/articles/2018-06-
25/ex-goldman-exec-touts-70s-era-fix-to-bond-market-s-big-problem.



                                                 6
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 11 of 111




TradeWeb during the Class Period as a “stalking horse” to catch and kill electronic platforms that

would have made bond trading more transparent and that threatened Defendants’ hegemony as

OTC dealers. Defendants’ actions have protected their supracompetitive profits from wider odd-

lot spreads.

       16.     Other evidence, known as plus factors, also supports the conclusion that the wider

odd-lot spreads paid by Plaintiffs and the Class are the result of an anticompetitive, horizontal

agreement among Defendants to restrict competition throughout the Class Period and not merely

the result of “conscious parallelism.” Plaintiffs allege the following plus factors:

       •       Eleven different academic studies demonstrate statistically significant differences
               between actual and competitive prices between odd-lots and round lots.

       •       Plaintiffs’ own expert analysis of Riskless Principal Trades implemented by
               Defendants demonstrate economically and statistically significant differences in
               transaction costs between round lot and odd-lot trades.

       •       Plaintiffs’ own expert analysis showing the adverse direct effects, by Defendant,
               on odd-lot trades by Plaintiff UCFW as evidence of their ability to charge
               supracompetitive prices.

       •       Defendants control the vast majority of trading, such that the market is highly
               concentrated.

       •       Defendants have a common motive to conspire to maintain their control of the
               highly concentrated, lucrative, and pricing opaque secondary market of OTC
               trading in corporate bonds.

       •       Odd-lot trades offered in international bond markets with lower volumes and less
               liquidity than the U.S. market trade at significantly narrower odd-lot spreads than
               round lot spreads seen in the U.S.

       •       Defendants regularly communicate pricing information (via Bloomberg messaging,
               and/or through the electronic platforms that they prevent retail investors from
               directly accessing) that they withhold from investors dealing in odd-lots in order to
               maintain higher spreads on odd-lot bond transactions than those for round lots.

       •       Wider spreads for odd-lots persist even as advances in electronic trading as seen in
               other financial markets should have made trading cheaper and easier for Defendants
               and therefore lower cost for their customers.




                                                 7
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 12 of 111




        •       In a competitive market untainted by collusive conduct, any individual Defendant
                could easily narrow its odd-lot spreads toward greater parity with its round lot
                spreads while making a profit, and thereby capture a greater percentage of the total
                market in odd-lot trading at still profitable round lot spreads.

        17.     Taken together, these allegations, as more fully set forth below, more than plausibly

demonstrate that beginning at least as early as August 1, 2006,3 Defendants agreed to restrain

competition in the secondary trading market for odd-lots of corporate bonds in the United States.

Further, as a direct and proximate result of Defendants’ unreasonable restraint, Plaintiffs and the

Class suffered harm in the form of artificially higher transaction costs for odd-lot corporate bond

transactions, by way of artificially higher bid-ask spreads, than they would have paid but for

Defendants’ antitrust violations. Plaintiffs therefore bring this class action alleging a violation of

Section 1 of the Sherman Act to obtain relief for themselves and the Class.

                                JURISDICTION AND VENUE

        18.     The Court has subject matter jurisdiction over Sherman Act claims pursuant to

28 U.S.C. §§1331 and 1337 and Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§15 and 26.

        19.     The Court has personal jurisdiction over Defendants subject to service under

Section 12 of the Clayton Act, 15 U.S.C. §22. Defendants’ collusive acts took place, in substantial

part, in New York specifically and in the United States generally. These acts were conducted by

persons and entities subject to the laws of the United States, including New York, as well as other

states and territories.




3
        August 1, 2006 is selected as the beginning of the Class Period because beginning in July
2006, corporate bond trade pricing data was required to be reported by the Financial Industry
Regulatory Authority (“FINRA”) via its public Trade Reporting and Compliance Engine
(“TRACE”) system. As discussed further in this complaint, this TRACE data demonstrates that
Defendants are not competing on odd-lot bid-offer pricing. Discovery will likely show that
Defendants were engaging in anticompetitive behavior long before August 1, 2006 and enable
Plaintiffs to lengthen the Class Period.



                                                  8
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 13 of 111




       20.     Venue is proper in this District pursuant to Sections 4, 12, and 16 of the Clayton

Antitrust Act, 15 U.S.C. §§15, 22, and 26, and 28 U.S.C. §1391(b), (c), and (d). One or more

Defendant resides, transacts business, is found, or has agents in this District, a substantial part of

the events giving rise to Plaintiffs’ claims arose in this District, and a substantial portion of the

affected interstate trade and commerce described herein has been carried out in this District.

       21.     Defendants’ acts were within the flow of, were intended to, and did, in fact, have a

substantial effect on the interstate commerce of the United States.

                                             PARTIES

       22.     Plaintiff Isabel Litovich is a citizen of San Juan, Puerto Rico. Plaintiff Litovich

held a client account with Defendant Morgan Stanley in which she traded odd-lots of corporate

bonds (including, specifically, bonds issued by Harrahs Operating Co. Inc., CUSIP 413627BM1,

purchased on March 25, 2013) during the Class Period at prices that were impacted by Defendants’

misconduct and/or in transactions that occurred directly with one or more Defendant (specifically

Morgan Stanley), and suffered economic injury as a result of Defendants’ misconduct.

       23.     Plaintiff Michael V. Cottrell is a citizen of the state of Maryland. Plaintiff Cottrell

held a client retirement account with Fidelity in which he held odd-lots of corporate bonds that he

had traded during the Class Period at prices that were impacted by Defendants’ misconduct and/or

in transactions that occurred directly with one or more Defendant, and suffered economic injury

as a result of Defendants’ misconduct. These bonds included, but were not limited to, bonds issued

by: Goldman Sachs Group, Inc., CUSIP 38150AA39, purchased on June 15, 2018; Ford Motor

Credit Company, CUSIP 34540TTE2, purchased June 18, 2018; Caterpillar Financial Corp.,

CUSIP 14912HUN8, purchased June 18, 2018; Philip Morris International, Inc., CUSIP

718172BZ1, purchased on December 20, 2018; Medtronic Inc., CUSIP 585055AX4, purchased

on December 20, 2018; GlaxoSmithKline Capital PLC, CUSIP 377373AE5, purchased on


                                                  9
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 14 of 111




December 20, 2018; Gilead Sciences Inc., CUSIP 375558BB8, purchased on December 20, 2018;

John Deere Capital Corp., CUSIP 24422ETF6, purchased December 20, 2018; Burlington

Northern Santa Fe, CUSIP 12189LAH4, purchased December 20, 2018; Altria Group Inc., CUSIP

02209SAT0, purchased December 20, 2018; JPMorgan Chase & Co., CUSIP 46625HJE1,

purchased May 13, 2019; Charles Schwab Corp., CUSIP 808513AT2, purchased May 13, 2019;

Apple Inc., CUSIP 037833CG3, purchased May 13, 2019; and Potomac Electric Power Co.,

CUSIP 737679DG2, purchased August 13, 2019.

       24.     Plaintiff Frank Hirsch is a citizen of Deerfield, Illinois. Plaintiff Hirsch held two

accounts (an SEP IRA and an account for the Frank Hirsch Family Trust) with Charles Schwab in

which he and/or his financial advisor acting on his behalf traded odd-lots of corporate bonds during

the Class Period at prices that were impacted by Defendants’ misconduct and/or in transactions

that occurred directly with one or more Defendant, and suffered economic injury as a result of

Defendants’ misconduct. These bonds included, but were not limited to, bonds issued by: General

Electric Capital, CUSIP 36962G3K8, purchased November 14, 2011; Toyota Motor Credit,

CUSIP 89233PA48, purchased November 17, 2011; and Home Depot, CUSIP 437076BG6,

purchased March 23, 2020.

       25.     Plaintiff Holdcraft Marital Trust is a trust organized under the laws of Florida.

Plaintiff Holdcraft Marital Trust held an account with Wells Fargo Advisors in which its trustees

and/or its financial advisor acting on its behalf traded odd-lots of corporate bonds during the Class

Period at prices that were impacted by Defendants’ misconduct and/or in transactions that occurred

directly with one or more Defendant (specifically with Wells Fargo), and suffered economic injury

as a result of Defendants’ misconduct. These bonds were traded with Wells Fargo as the broker

dealer and included, but were not limited to, bonds issued by: Goldman Sachs Group, Inc., CUSIP




                                                 10
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 15 of 111




38141EY29, purchased October 30, 2013; General Electric Capital Corp., CUSIP 36962G4R2,

purchased October 30, 2013; JPMorgan Chase & Co., CUSIP 46625HHZ6, purchased October 30,

2013; Safeway Inc., CUSIP 786514BU2, purchased October 30, 2013; Citigroup Inc., CUSIP

172967JT9, purchased November 17, 2015; Dow Chemical Co., CUSIP 26054LF81, purchased

August 10, 2015; Ford Motor Credit Co. LLC, CUSIP 34540TTL4, purchased March 29, 2016;

Ford Motor Credit Co. LLC, CUSIP 34540TLV2, purchased May 16, 2016; General Motors

Financial Co., CUSIP 37045XBQ8, purchased May 2, 2017; AT&T Inc., CUSIP 00206RDQ2,

purchased May 2, 2017; and Citigroup Inc., CUSIP 172967KU4, purchased May 2, 2017.

       26.     Plaintiff United Food and Commercial Workers Union and Participating Food

Industry Employers Tri-State Pension Fund (“UFCW”) is a multi-employer and multi-union

employee based benefit plan based in Plymouth Meeting, Pennsylvania. Through its investment

advisers acting on its behalf, Plaintiff UFCW traded odd-lots of corporate bonds directly with

certain Defendants during the Class Period. While UFCW is a pension fund, it routinely trades in

odd-lots of corporate bonds directly with Defendants through its investment advisors acting on its

behalf, and thus suffers the same injuries as retail investors who trade in odd-lots at inferior spreads

as a result of Defendants’ misconduct. As a result, the trades that Plaintiff UFCW makes in odd-

lot increments result in the same economic injury suffered by retail investors who trade in the same

odd-lot increments. Odd-lot trades of corporate bonds by UFCW were made with Defendants

Bank of America, Barclays, Citigroup, Credit Suisse, Deutsche Bank, Goldman Sachs, JPMorgan

Chase, Morgan Stanley, and Wells Fargo. A list of such trades have been attached as Exhibit A to

this First Amended Consolidated Class Action Complaint.

       27.     Defendant Bank of America Corporation (“BAC”) is a Delaware corporation

headquartered at 100 North Tryon Street, Charlotte, North Carolina 28255. Through its bank and




                                                  11
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 16 of 111




non-bank subsidiaries, BAC, a publicly traded bank holding company, provides a range of

financial services and products across the United States. BAC operates four business segments,

including Consumer Banking, Global Wealth and Investment Management (“GWIM”), Global

Banking, and Global Markets. BAC’s Global Markets business segment offers sales and trading

services to institutional clients across fixed-income, credit, currency, and equity businesses.

Global Markets’ activities are executed through BAC’s global network of bank and broker-dealer

entities. Among Global Markets’ “Core Business Lines” (as defined by Rule 165(d) of Dodd-

Frank) is “Global Credit and Special Situations,” which is a dealer in the bonds and loans of

corporate issuers whose coverage includes investment-grade issuers in the U.S. BAC’s GWIM

business provides comprehensive wealth management services to individuals, businesses, and

institutions, including a full set of investment management, brokerage, banking, and lending

solutions. BAC finances its business using a globally-coordinated funding strategy to provide

greater control, consistency, and wider name recognition with investors.

       28.    Defendant Merrill Lynch, Pierce, Fenner & Smith Inc. (“Merrill Lynch”) is a

Delaware corporation with its headquarters at One Bryant Park, 1111 Avenue of the Americas,

New York, New York 10036, and is an indirect subsidiary of Bank of America Corporation.

Defendant Merrill Lynch is a “Material Entity” within BAC, as defined by Rule 165(d) of Dodd-

Frank, meaning it is a subsidiary that is significant to the activities of a Core Business Line.

Through year-end 2018, Merrill Lynch was the primary U.S. broker-dealer for BAC, serving

corporate, institutional, retail through BAC’s GWIM, and Global Markets businesses. In May

2019, BAC separated the institutional and retail brokerage business within Merrill Lynch with the

retail brokerage business remaining within Merrill Lynch.




                                               12
          Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 17 of 111




          29.   Defendant BofA Securities, Inc. is a Delaware corporation with its headquarters at

One Bryant Park, 1111 Avenue of the Americas, New York, New York 10036, and is an indirect

subsidiary of BAC. BofA Securities is a U.S. licensed broker-dealer which, as of May 2019, is

responsible for BAC’s institutional brokerage business for the GWIM and Global Markets

business segments.

          30.   Defendants BAC, Merrill Lynch, and BofA Securities, Inc. are referred to

collectively in this complaint as “Bank of America.” Bank of America traded odd-lots of corporate

bonds in the United States with Plaintiffs and/or the Class during the Class Period, and as a result

of the conduct alleged herein, Bank of America charged unlawful, artificial prices to Plaintiffs

and/or the Class. Bank of America, as used in this complaint, includes all of Bank of America’s

predecessors, subsidiaries, or affiliates that played a material role in the unlawful acts alleged

herein.

          31.   Defendant Barclays Capital Inc. (“Barclays”) is a Connecticut corporation with its

headquarters at 745 7th Avenue, New York, New York 10019. Barclays is a U.S. licensed broker-

dealer and is a material U.S. operating entity of Barclays PLC, a public limited company. Barclays

engages in investment banking, wealth management, and investment management services in the

United States. Through its Credit core business line, Barclays acts as a dealer for, among other

things, corporate bonds.

          32.   Barclays traded odd-lots of corporate bonds in the United States with Plaintiffs

and/or the Class during the Class Period, and as a result of the conduct alleged herein, Barclays

charged unlawful, artificial prices to Plaintiffs and/or the Class.      Barclays, as used in this

complaint, includes all of Barclays’ predecessors, subsidiaries, or affiliates that played a material

role in the unlawful acts alleged herein.




                                                 13
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 18 of 111




       33.     Defendant Citigroup Inc. (“Citi”) is a Delaware corporation headquartered at 390-

388 Greenwich Street, New York, New York 10013. Citi is a publicly traded registered bank

holding company that conducts its business through three segments: Global Consumer Banking,

Institutional Clients Group, and Corporate/Other. Citi’s three main business lines consists of

Banking, Market & Securities Services, and Global Consumer Banking.

       34.     Defendant Citigroup Global Markets Inc. (“CGMI”) is a New York corporation

with its headquarters at 390-388 Greenwich Street, New York, New York 10013. It is an indirect

subsidiary of the parent, Citi. CGMI is Citi’s primary U.S. licensed broker-dealer. CGMI is a

market-maker in equities, and a dealer in fixed income securities and commodities. It provides a

full range of products and services, including, among other things, sales and trading, institutional

brokerage to a wide range of corporate, institutional, public sector and high-net-worth clients.

       35.     Defendants Citigroup Inc., and CGMI are referred to collectively in this complaint

as “Citigroup.” Citigroup traded odd-lots of corporate bonds in the United States with Plaintiffs

and/or the Class during the Class Period, and as a result of the conduct alleged herein, Citigroup

charged unlawful, artificial prices to Plaintiffs and/or the Class. Citigroup, as used in this

complaint, includes all of Citigroup’s predecessors, subsidiaries, or affiliates that played a material

role in the unlawful acts alleged herein.

       36.     Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse”) is a Delaware

limited liability company with its headquarters at 11 Madison Avenue, New York, New York

10010. It is a U.S. licensed broker-dealer and the main U.S. operating company of its ultimate

parent, Credit Suisse Group AG, a global financial holding company. It operates as an investment

bank in the United States. Its businesses include securities underwriting, sales and trading,




                                                  14
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 19 of 111




investment banking, private equity, alternative assets, financial advisory services, investment

research, and asset management. Credit Suisse is a leading dealer in private and public debt.

       37.     Credit Suisse traded odd-lots of corporate bonds in the United States with Plaintiffs

and/or the Class during the Class Period, and as a result of the conduct alleged herein, Credit Suisse

charged unlawful, artificial prices to Plaintiffs and/or the Class. Credit Suisse, as used in this

complaint, includes all of Credit Suisse’s predecessors, subsidiaries, or affiliates that played a

material role in the unlawful acts alleged herein.

       38.     Defendant Deutsche Bank Securities, Inc. (“Deutsche Bank”), is a Delaware

corporation with its headquarters at 60 Wall Street, New York, New York 10005. It is a full service

broker-dealer providing brokerage and investment advisory service, investment banking services

and other services. Its main activities include, among other things, fixed income sales and trading

and dealer services. It is one of two subsidiaries through which its ultimate parent, Deutsche Bank

AG, primarily operates in the United States.

       39.     Deutsche Bank traded odd-lots of corporate bonds in the United States with

Plaintiffs and/or the Class during the Class Period, and as a result of the conduct alleged herein,

Deutsche Bank charged unlawful, artificial prices to Plaintiffs and/or the Class. Deutsche Bank,

as used in this complaint, includes all of Deutsche Bank’s predecessors, subsidiaries, or affiliates

that played a material role in the unlawful acts alleged herein.

       40.     Defendant The Goldman Sachs Group, Inc. (“Group Inc.”) is a Delaware

corporation headquartered at 200 West Street, New York, New York 10282. It is a bank holding

company and a financial holding company regulated by the U.S. Federal Reserve System (“Federal

Reserve”). It reports its activities in four business segments, including “Investment Banking,”

“Institutional Client Services,” and “Investment Management.” Group Inc. raises capital for the




                                                 15
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 20 of 111




company and sends its downstream to its subsidiaries to support their business activities. In turn,

Group Inc. depends on dividends, distributions, and other payments from its subsidiaries to fund

its obligations.

        41.        Defendant Goldman, Sachs & Co. LLC (“GS&Co.”) is a New York limited liability

company with its headquarters at 200 West Street, New York, New York 10282. It is a direct

wholly-owned subsidiary of Group, Inc., and is its principal operating subsidiary in the United

States. GS&Co. is a broker-dealer and is responsible for Group Inc.’s Investment Banking,

Institutional Client Services, and Investment Management business in the United States. Through

its Institutional Client Services business, GS&Co. provides financial products to its clients and

acts as dealer, including in investment grade corporate bonds.

        42.        Defendants Group, Inc. and GS&Co. are referred to collectively in this complaint

as “Goldman Sachs.” Goldman Sachs traded odd-lots of corporate bonds in the United States with

Plaintiffs and/or the Class during the Class Period, and as a result of the conduct alleged herein,

Goldman Sachs charged unlawful, artificial prices to Plaintiffs and/or the Class. Goldman Sachs,

as used in this complaint, includes all of Goldman Sachs’ predecessors, subsidiaries, or affiliates

that played a material role in the unlawful acts alleged herein.

        43.        Defendant JPMorgan Chase & Co. (“JPMorgan Chase”) is a Delaware corporation

headquartered at 270 Park Avenue, New York, New York 10017. It is a financial holding company

regulated by the Federal Reserve. It reports its activities in five business segments, including

“Corporate & Investment Bank” and “Asset & Wealth Management.” JPMorgan Chase issues

debt and equity securities in the capital markets and uses those proceeds to fund and support its

subsidiaries and their business activities.     In turn, JPMorgan Chase depends on dividends,

distributions, and other payments from its subsidiaries to fund its obligations.




                                                  16
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 21 of 111




       44.      J.P. Morgan Securities LLC (“JPMS”) is a Delaware limited liability company with

its headquarters at 270 Park Avenue, New York, New York 10017. JPMS is JPMorgan Chase’s

primary U.S. registered broker-dealer and investment banking entity. Through its Corporate &

Investment Bank business, JPMS provides financial products to its clients and acts as a dealer,

including in investments grade corporate bonds.

       45.      Defendants JPMorgan Chase and JPMS are referred to collectively in this

complaint as “JPMorgan.” JPMorgan traded odd-lots of corporate bonds in the United States with

Plaintiffs and/or the Class during the Class Period, and as a result of the conduct alleged herein,

JPMorgan charged unlawful, artificial prices to Plaintiffs and/or the Class. JPMorgan, as used in

this complaint, includes all of JPMorgan’s predecessors, subsidiaries, or affiliates that played a

material role in the unlawful acts alleged herein.

       46.      Defendant Morgan Stanley (“MS”) is a Delaware corporation headquartered at

1585 Broadway, New York, New York 10036. MS is a global financial services firm that, through

its subsidiaries and affiliates, provides a wide variety of products and services to a large and

diversified group of customers and counterparties. MS conducts its three core business lines

(Wealth Management, Investment Management, and Institutional Securities Group) through its

subsidiaries.

       47.      Defendant Morgan Stanley & Co., LLC (“MS&Co.”) is a Delaware limited liability

company with its headquarters at 1585 Broadway, New York, New York 10036. It is an indirect,

wholly owned non-bank subsidiary of MS and serves as MS’s primary institutional broker-dealer

in the United States.

       48.      Defendant Morgan Stanley Smith Barney LLC (“MSSB”) is a Delaware limited

liability company with its headquarters at 1585 Broadway, New York, New York 10036. It is an




                                                 17
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 22 of 111




indirect, wholly owned non-bank subsidiary of MS and serves as MS’s primary retail broker-dealer

in the United States.

       49.     Defendants MS, MS&Co., and MSSB are referred to collectively in this complaint

as “Morgan Stanley.” Morgan Stanley traded odd-lots of corporate bonds in the United States

with Plaintiffs and/or the Class during the Class Period, and as a result of the conduct alleged

herein, Morgan Stanley charged unlawful, artificial prices to Plaintiffs and/or the Class. Morgan

Stanley, as used in this complaint, includes all of Morgan Stanley’s predecessors, subsidiaries, or

affiliates that played a material role in the unlawful acts alleged herein.

       50.     Defendant NatWest Markets Securities Inc. (“NatWest”) is a Delaware corporation

with its headquarters at 600 Washington Boulevard, Stamford, Connecticut 06901. It is the

primary U.S. broker-dealer of RBS Group plc, a foreign banking organization and financial

holding company.

       51.     NatWest traded odd-lots of corporate bonds in the United States with Plaintiffs

and/or the Class during the Class Period, and as a result of the conduct alleged herein, NatWest

charged unlawful, artificial prices to Plaintiffs and/or the Class.       NatWest, as used in this

complaint, includes all of NatWest’s predecessors, subsidiaries, or affiliates that played a material

role in the unlawful acts alleged herein.

       52.     Defendant Wells Fargo & Co. (“WF&Co.”) is a Delaware corporation

headquartered at 420 Montgomery Street, San Francisco, California 94104. It is a publicly traded

financial holding company. Through its direct and indirect subsidiaries, WF&Co. conducts four

core business lines, including “Wholesale Banking” and “Wealth and Investment Management,”

primarily focusing on the United States.




                                                  18
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 23 of 111




       53.     Defendants Wells Fargo Securities LLC (“WFS”) is a Delaware limited liability

company with its headquarters at 420 Montgomery Street, San Francisco, California 94104. It is

an indirect, wholly owned non-bank subsidiary of WF&Co. and serves as WF&Co.’s primary

institutional broker-dealer in the United States.

       54.     Defendant Wells Fargo Clearing Services, LLC (“WFCS”) is a Delaware limited

liability company with its headquarters at One North Jefferson Avenue, St. Louis, Missouri 63103.

It is an indirect, wholly owned non-bank subsidiary of WF&Co. and serves as WF&Co.’s primary

retail broker-dealer in the United States.

       55.     Defendants WF&Co., WFS, and WFCS, are referred to collectively in this

complaint as “Wells Fargo.” Wells Fargo traded odd-lots of corporate bonds in the United States

with Plaintiffs and/or the Class during the Class Period, and as a result of the conduct alleged

herein, Wells Fargo charged unlawful, artificial prices to Plaintiffs and/or the Class. Wells Fargo,

as used in this complaint, includes all of Wells Fargo’s predecessors, subsidiaries, or affiliates that

played a material role in the unlawful acts alleged herein.

                            AGENTS AND CO-CONSPIRATORS

       56.     Defendants’ agents, including their officers, employees, or other representatives,

ordered, authorized, or performed the acts alleged in this complaint on Defendants’ behalf in the

normal course of their duties as Defendants’ agents engaged to manage and operate Defendants’

businesses or affairs.

       57.     Each Defendant acted as the principal, agent, or partner for each other Defendant

with respect to the acts, violations, and common course of collusive conduct alleged herein.

       58.     Persons not named as Defendants may have committed acts in furtherance of the

unlawful antitrust conspiracy alleged herein, such that they may be liable as co-conspirators.




                                                    19
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 24 of 111




Because the record of their conduct lies within their control or the control of the Defendants,

Plaintiffs are unable at this time to identify any such co-conspirators by name.

                                  FACTUAL ALLEGATIONS

       CORPORATE BONDS

       A.      Basics of Corporate Bonds

       59.     Bonds are debt similar to a loan or an IOU. The issuer, such as a corporation, issues

bonds to raise money for any number of purposes, including augmenting cash, refinancing existing

debt or funding capital investments. The lenders, also known as bondholders, receive from the

issuer scheduled payments of a specified rate of interest (the “coupon rate”) during the life of the

bond, as well as the promise to repay the principal (the “face value” or “par value” of the bond)

when it matures after a set period of time (the “maturity date”). Bonds allow their issuers to attract

a large number of lenders on equal terms in an efficient manner. In the secondary market, the price

of a bond is expressed as a percentage of the bond’s par value. Thus, a bid/offer spread of 99/101

means that the dealer is willing to buy a bond at 99% of the bond’s par value, and is willing to sell

the bond at 101% of the bond’s par value.

       60.     Corporate bonds have a number of attractive benefits to investors. The bond’s

coupon rate provides a predictable income stream of interest payments to bondholders. Upon

maturity, the bondholder receives the entire principal amount loaned to the corporation. Bonds

are generally regarded to be less volatile in their price movements than many other financial

instruments. Bonds are also considered safer than stocks, insofar as they are debt obligations with

set payment schedules, and holders of a company’s bonds enjoy priority over holders of the

company’s equity shares with respect to claims on the company’s assets in the event of bankruptcy.

       61.     Like any investment, corporate bonds have risks. These bonds have credit risk and

prices could move higher or lower based on the market perception of the issuers’ claim-paying



                                                 20
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 25 of 111




 ability. Bonds also have interest rate risk. Bond prices will vary inversely with current interest

 rates because rising interest rates make the bond’s coupon rate less attractive. To sell an older

 bond with a lower interest rate, the investor may be required to sell it at a discount. Bonds also

 have liquidity risks because investors may not be able to find a market to buy or sell the bond.

 Bonds have call or pre-payment risk because a bond issuer may retire a bond before its maturity

 date, depriving the investor of receiving the coupon rate until maturity (bonds are more likely to

 be retired when interest rates are declining, much like a homeowner might refinance a mortgage

 to benefit from a lower interest rate).

        62.        The popularity of corporate bonds as an investment vehicle is evidenced by the

 monetary value of outstanding bonds. According to the Securities Industry Financial Markets

 Association (“SIFMA”), $9.567 trillion in U.S. corporate bonds were outstanding as of the end of

 2019. 4 In 2019, average daily trading volume of publicly traded U.S. corporate bonds was

 $34.9 billion.5

        63.        As further set forth in the chart below, both the volume and value of corporate bond

 trading has steadily increased between 2013-2019, with over 16.5 million trades for over

 $8.6 trillion in par value in 2019:

                             Corporate Bonds Annual Trading Volume Data

                      2013          2014        2015          2016        2017        2018       2019
Number of
trades             10,773,767    10,328,658   10,797,691   12,837,632   13,857,643 15,490,337 16,595,280
Par Amount ($
Millions)          $6,174,087    $6,739,906   $7,047,997   $7,530,079   $7,764,356 $7,910,259 $8,623,655




 4
        https://www.sifma.org/resources/research/us-bond-market-issuance-and-outstanding/.
 5
        https://www.sifma.org/resources/research/us-bond-market-trading-volume/.



                                                    21
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 26 of 111




       64.       The size of a bond trade has no impact on and is irrelevant to the terms of the traded

bond itself. For any individual corporate bond issue, the characteristics of each bond in that issue

– its par value, coupon rate, maturity date, credit rating, type of interest payments, and risks – are

identical regardless of whether an investor is trading that bond in an odd-lot or round lot

transaction. Bonds of the same company from different issues, and bonds issued by different

companies that receive comparable “ratings” from nationally recognized ratings organizations,

such as Moody’s, S&P, or Fitch, and are of comparable maturities, are also highly interchangeable.

       B.        Corporate Bonds Are Traded Over-the-Counter (“OTC”)

       65.       Investors trade almost all corporate bonds in the United States in the OTC/dealer

market. In contrast, investors trade almost all stocks on exchanges. There are significant

differences between OTC and exchange trading that are relevant for purposes of this action,

particularly the costs and fees paid by investors, and the transparency of information available to

investors before their trades are negotiated and completed.

       66.       On an exchange-based market like the NYSE, investors can effectively trade with

each other, through brokers, by buying or selling a given security via the regulated exchange at a

price reflecting the immediately collected and disseminated National Best Bid and Offer

(“NBBO”). Generally, the brokers who manage the exchange platforms through which these

investors trade do not act as principals (that buy the security for resale as a dealer) but rather, act

as brokers representing the buyer or seller and receiving a commission that is disclosed in advance

of each trade.

       67.       For example, if retail Investor A wished to buy $10,000 in XYZ company stock

traded on the New York Stock Exchange, she could log on to her brokerage account (E-Trade,

Scottrade, TD Ameritrade, etc.), see the live-quoted NBBO price for XYZ’s stock, and decide

whether to buy $10,000 of shares at the quoted price. If she decided to buy she would, through


                                                  22
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 27 of 111




her broker’s facility, effectively be buying from another entity (another retail investor, a bank, an

institutional investor, or the company itself) willing to sell at that NBBO price. Investor A’s

brokerage fees for the transaction would be known in advance as well (some brokerages allow a

certain number of “free” trades based on the regular fees you pay; others have set per-trade fees).

       68.     Exchange-based markets are generally transparent. Investors are informed of the

fees/costs they will pay before they trade, pay the same fees regardless of trade size (absent rare

exceptions for particularly large orders which may be assessed a higher – not lower, as is the case

here – transaction cost due to increased risk), receive the best price then available on the exchange

for the security they are trading, and are able to provide liquidity to the market without the need

for intermediating dealers. Thus, exchanges provide a centralized market for trading, and a

centralized information source for the best current bid and offer prices prior to the trade, and the

prices at which trades are concurrently transacted.

       69.     OTC trading works differently because all negotiation – and thus, all trading –

flows through individual dealers, which act as a principal in every transaction. There is no NBBO

price in OTC trading. Instead, investors who want to buy or sell corporate bonds request a quote

(a “request-for-quote” or “RFQ”) from a specific dealer and must decide, based solely on the extent

of the quote provided, whether to transact at the offered price.

                               Simplified OTC Trading Structure




                                                 23
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 28 of 111




       70.     By way of illustration, assume Investor A requested a quote to purchase and

Investor B requested a quote to sell an equal volume (100 bonds) of a corporate bond via dealer X

with a par value of $1,000 on a given day. Under these circumstances, dealer X’s transaction costs

and profit would equal the difference between the price at which it bought the corporate bond from

Investor B (its bid, expressed as a percentage of the par value) and the price at which it sold the

corporate bond to Investor A (its offer, again expressed as a percentage of the par value), multiplied

by the par value and multiplied by the number of bonds traded.

       71.     Thus, if dealer X responded to Investor A’s RFQ at “99 Offer” and Investor B’s

RFQ at “101 Bid,” it would have purchased those 100 XYZ corporate bonds from Investor B at a

price of $99,000 (99% bid times $1,000 par value times 100 bonds) and sold the 100 XYZ

corporate bonds to Investor A at a price of $101,000 (101% offer times $1,000 par value times 100

bonds). Dealer X’s profit and transaction costs would represent the $2,000 difference, or the bid-

offer spread expressed as a percentage (2%) multiplied by the par value of the underlying XYZ

corporate bond ($1,000 par value) multiplied by the number of bonds traded (100 bonds).

       72.     RFQs to obtain a bid or offer price can be made in several ways. The RFQ could

be placed electronically via a dealer’s proprietary bond-trading system; via Bloomberg message

to dealers who had previously quoted non-binding “off-the-market” bid-offer spreads on that bond

to see what prices they would be willing to trade at now; via a multi-dealer trading platform such

as MarketAxess or TradeWeb (although these are open only to institutional investors, and do not

provide the kind of transparency in pricing necessary for a competitive market in the sale of all

odd-lots); or via phone by calling dealers directly (Bloomberg reports that 80% of U.S. corporate

bond trades are still done by phone or chat).




                                                 24
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 29 of 111




       73.     There is no requirement that a dealer respond to an RFQ, there is no one platform

on which all dealers trade and respond to RFQs, and there is no centralized source of information

for all available prices available to investors. Hence, there is no guarantee that an investor is

getting the best price possible because the quality of a quote is entirely dependent on which dealers

receive and respond to the investor’s RFQ(s).

       74.     Once investors select a quote that a dealer has provided in response to their RFQ,

they execute the trade with that dealer. There are no disclosed dealer-imposed transaction costs to

the investor, because all transaction costs are embedded within the dealer’s spread between the

(lower) price at which they buy the bond and the (higher) price at which they sell the bond.6

       75.     Where an individual dealer, rather than an exchange, acts as the transaction

intermediary, the dealer can retain whatever undisclosed mark-up it chooses on the transaction.

The customer, who receives only a bid or offer quote, cannot discern what profit the dealer is

receiving in its role as a transaction intermediary if that dealer does not execute an offsetting trade

on the same day.7 The lack of price transparency to investors in OTC markets stands in stark

contrast to the full transparency on exchanges.

       76.     Thus, for example, if Investor A wanted to buy $10,000 of a corporate bond issued

by company XYZ, Investor A would direct her wealth management advisor to obtain an RFQ to

purchase $10,000 of that bond. The wealth management advisor, pursuant to the best execution

requirements of Rule 5310 of the Financial Industry Regulatory Authority (“FINRA”), would


6
        On May 14, 2018, the Securities and Exchange Commission (“SEC”) enacted amendments
to FINRA Rule 2232 (Customer Confirmation) that requires member firms to disclose additional
transaction-related information to retail customers for trades in certain fixed income securities.
Specifically, amended Rule 2232 requires a member to disclose the amount of mark-up or mark-
down it applies to trades with retail customers in corporate or agency debt securities if the member
also executes an offsetting principal trade in the same security on the same trading day.
7
       Id.



                                                  25
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 30 of 111




obtain a quote or quotes for that purchase from a dealer or dealers and present the best-priced quote

to Investor A. If Investor A decided to buy at that price, she would buy from the dealer, and the

markup the dealer included in that price (representing the dealer’s transaction costs and profit)

would be unknown to Investor A, if the transaction occurred prior to May 14, 2018, and if the

transaction occurred after that date, if the dealer had purchased the XYZ bond in an offsetting

purchase transaction on another day.8 Instead, the dealer would collect its transaction costs and

profit out of the spread between the offer price at which it sold the $10,000 in XYZ bonds to

Investor A, and the bid price at which it bought the $10,000 XYZ bonds from the issuer, another

dealer, or another investor. In such cases the amount of the dealer’s costs and profit would be

entirely opaque to Investor A (and to the prior seller, for that matter). It would be like buying a

home where the buyer knows only what she paid and the seller knows only what she received, but

neither knows the commission charged by the agents in between.

       77.     The lack of pre-trade transparency in the OTC market for U.S. corporate bonds

works fully to the advantage of dealers like Defendants. As Bloomberg has noted “the debt

market’s lack of transparency . . . has been hugely profitable for the biggest dealers.” 9 As

described further below, Defendants have sought to maintain this lack of transparency as part of

their anticompetitive efforts to maintain significantly better prices for them, and worse prices for

the investors, on retail investor odd-lot transactions.

       C.      OTC Trading in the Secondary Market Is Highly Concentrated

       78.     OTC trading in the secondary markets for U.S. corporate bonds is highly

concentrated, and is becoming even more so. This concentration makes it more likely that



8
       Id.
9
       Baker and Leising, supra note 2.



                                                  26
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 31 of 111




Defendants are engaging in collusion. Defendants have dominated the U.S. corporate bond market

for well over a decade.

       79.     Defendants who become the leading dealers in a specific corporate bond issue

frequently obtain that status due to their involvement in the underwriting syndicate that brings that

bond to the market. Thus, data on market shares for initial U.S. corporate bond underwriting is

strongly indicative of the market shares (and the ability to control the market) for secondary trading

in U.S. corporate bonds. Data from 2014-2018 collected by Bloomberg shows that the Defendants

have been among the top firms by market share in the U.S. corporate bond underwriting market

almost every year (with the top three firms never changing). Collectively, they have controlled

65% or more of the bond underwriting market every year since at least 2014:

                  U.S. Corporate Bond Underwriting Market Share (%)
                                                         2014    2015     2016      2017     2018
 JPMorgan                                                 11.9    12.4     11.6      11.5     11.1
 Bank of America                                          10.8    11.4     10.4      10.5     10.8
 Citigroup                                                   9     9.9      9.7       9.9      9.2
 Morgan Stanley                                            7.9     7.3      6.9       7.8      7.1
 Goldman Sachs                                             7.6     8.8      7.9       8.5      7.6
 Barclays                                                  6.7     6.0      6.0       5.3      6.5
 Deutsche Bank                                             6.5     5.6      5.3       4.1      3.2
 Wells Fargo                                               5.6     6.6      6.8       5.7      6.5
 Credit Suisse                                             4.8     4.5      3.5       3.7      3.7
 RBS                                                       2.3     0.7        0         0        0
 Defendants’ Total:                                       73.1    73.2     68.1        67     65.7

       80.     The Defendants’ collectively large market share in the underwriting market for U.S.

corporate bonds gives them power over the secondary market for trading in these bonds. That

power flows from their control over the supply of the bonds to be sold in the secondary trading

market. From these leading positions as U.S. corporate bond underwriters, Defendants have

secured a correspondingly larger aggregate share as the top dealers in the Relevant Market (defined



                                                 27
          Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 32 of 111




below) for secondary trading in U.S. corporate bonds. According to a survey by Greenwich

Associates, the top 10 dealers in the U.S. corporate bond market currently represent approximately

90% of all U.S. trading volume in corporate bonds.10 As recently as 2006, the top 10 dealers in

corporate bond trading volume represented 80% of U.S. corporate bond trades.

          D.    Round Lot vs. Odd-Lot Trading

          81.   Round lot transactions, given their size, almost always involve institutional

investors that trade for numerous individuals and companies – sophisticated, repeat participants in

the market that maintain longstanding relationships with dealers and are willing and able to shop

around for the best pricing. As a result, they tend to be better informed than odd-lot or retail

investors, who typically trade infrequently.

          82.   As a result, dealers responding to an RFQ for a round lot know that they are dealing

with an institutional investor that is likely to be: (a) price sensitive; (b) willing and able to obtain

multiple quotes from other dealers; (c) knowledgeable regarding the market and pricing due to

their repeated role in trading; and (d) in control of large portfolios of bonds that offer additional

trading opportunities in the future if the dealer is competitive in its pricing. Responding to these

incentives, dealers provide quotes for round lots at their best competitive pricing, keeping their

spreads narrow, in the hope of securing this (and other, future) trades from the round lot

institutional investor – a process entirely consistent with economic and market microstructure

theory.

          83.   By contrast, round lots are almost never traded by retail investors, for the simple

reason that retail investors do not tend to have positions in an individual bond issue in excess of



10
        Greenwich Associates, U.S. Corporate Bonds: Investors Need Dealers, Dealers Need
Incentives, at 3 (2015); MSRB, 2016 Fact Book, at 31.



                                                  28
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 33 of 111




$1 million, or some under definitions of odd-lots, positions in excess of $100,000. As a result,

odd-lot RFQs are more likely to involve less sophisticated retail investors. Indeed, as the size of

an odd-lot trade decreases, it is ever more likely to be conducted by or on behalf of a retail investor.

        84.      Defendants, as dealers in the OTC market, are therefore able to use the size of a

given RFQ for a corporate bond transaction (round vs. odd, and even within odd-lots the relative

size of the odd-lot) as one means to price discriminate between institutional and retail investors.

And, because of their conspiracy to eliminate electronic trading platforms for odd-lots, they are

able to do so.

        85.      There is no explanation consistent with a healthy, competitive market for why the

differential in spreads between odd-lots and round lots has persisted to the degree it has. History

has shown no meaningful improvement, despite technological changes and the growth in the

number and volume of odd-lot trades that should (in a competitive market) be driving odd-lot

spreads toward parity with round lot spreads. Instead, as shown below, the spread differential has

actually widened through the collusive acts of the Defendants, enabling them to charge odd-lot

investors (primarily retail investors) more than what they would be charged in a competitive

market free of such collusion, and considerably more than the spreads paid by institutional

investors in the same bond issues.

        ECONOMIC EVIDENCE DEMONSTRATES DEFENDANTS’ CONSPIRACY TO
        CHARGE SUPRA COMPETITIVE PRICES FOR ODD-LOTS BONDS VERSUS
        ROUND LOT BONDS

        A.       Peer-Reviewed Econometric Research Shows that Dealers Consistently
                 Charge Investors in Odd-Lots of Corporate Bonds Higher Bid-Offer Spreads
                 than Round Lot Investors

        86.      Research on odd-lot versus round lot trading in the corporate bond market has

established that dealers charge odd-lot investors higher selling prices and pay them lower purchase

prices than round lot investors for the same bond issue. This “adverse pricing” results in wider


                                                  29
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 34 of 111




spreads, and therefore higher costs, for odd-lot investors than round lot investors, at a statistically

significant magnitude.11 As the Financial Economists Roundtable has stated, the corporate bond

markets represent a situation where “[p]erversely, these transaction costs rise as the trade size

decreases” and “a relatively small trade of $50,000 may cost, on a percentage basis, five or 10

times more than a large trade arranged by a financial institution.”12

       87.     Beginning in July 2006, FINRA’s Trade Reporting and Compliance Engine

(“TRACE”) system began documenting most corporate bond transactions and making such data

available to the public. Dealers in corporate bonds were required by FINRA to report certain

anonymous trade data to the TRACE program (including par value size, price, whether a

transaction was a purchase or a sale, and information regarding whether the counterparty to the

deal was a fellow dealer or a customer), with all of the collected data being made publicly available

on a delayed basis. TRACE thus provided greater information to the public, including retail

investors, and researchers in corporate fixed-income instruments regarding how OTC trading in

the secondary market for corporate bonds worked, pricing trends in the market, and other

transactional data.

       88.     TRACE also should have created increased competitive pressure amongst

Defendants for both odd-lot and round lot transactions, as greater transparency and disclosure of




11
        For purposes of this complaint, Plaintiffs are using the term “adverse pricing” or “adverse
prices” to describe the scenario by which dealers such as Defendants offer lower bid prices to buy
bonds from odd-lot investors, and higher prices to sell odd-lots of bonds to investors. As a result
of such “adverse pricing,” odd-lot investors are disadvantaged in any U.S. corporate bond
transaction – buy or sell – with dealers such as Defendants.
12
      Larry Harris, Albert S. Kyle, Erik R. Sirri, Statement of the Economists Roundtable, April
2015: The Structure of Trading in Bond Markets, at 6, FINANCIAL ANALYSTS JOURNAL
(November/December 2015).



                                                  30
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 35 of 111




trading prices in the market should have put more pressure on Defendants in a truly competitive

market to improve their bid and offer prices.

       89.     But better dealer pricing for odd-lot transactions never materialized. Building

primarily off of TRACE data, many research studies have been undertaken by fixed income

experts, which have specifically examined the impact of trade size (odd vs. round lot) on the

trading costs paid by investors. The research is peer-reviewed, replicable, and based on reliable

data. Within this body of research, an astonishing consensus has emerged: odd-lot trades cost

significantly more to transact than larger round lot trades of corporate bonds in the United States.

The following table details some of this research:

         Study             Time          Summary of Cost Findings             Increased % Cost
                          Period                                              of Odd vs. Round
  Adrian, et al. (2017)   2002-       Bid-offer spreads for odd-lots are            100%
                           2015        approximately double round lot
                                                    spreads
  Bessembinder, et al.    2014-    One-way (i.e., one purchase or sale, or        45%-210%
        (2017)            2016           half of the bid-offer spread)
                                     transaction costs averaged 62 basis
                                    points for micro lots (under $100k);
                                    29 basis points for odd-lots (between
                                     $100k and less than $1 million); 20
                                   basis points for round lots ($1 million
                                   to less than $10 million); and 16 basis
                                   points for block trades ($10 million or
                                                     more)
  Biswas, et al. (2015)   2009-     One-way transaction costs for bonds             385%
                          2014       under $100k in par value was 48.5
                                   basis points; for bonds over $2 million
                                     in par value, transaction costs were
                                              just 10 basis points
  Ciampi & Zitzewitz      2008-         Mean bid-offer spread for all             67%-590%
       (2010)             2009     corporate bonds below $100k was 207            (corporate)
                                     basis points, compared to 112 basis
                                    points for all trades between $100k-
                                     499k; 60 basis points for all trades
                                      between $500k-999k; 30-36 basis
                                      points for trades above $1 million




                                                31
   Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 36 of 111




     Study           Time         Summary of Cost Findings              Increased % Cost
                    Period                                              of Odd vs. Round
 Edwards, et al.    2003-      One way transaction costs averaged          55%-1775%
    (2007)           2005        46-75 basis points for micro lots
                              (under $100k); 14-34 basis points for
                             odd-lots ($100k-less than $1 million);
                             and between 4-9 basis points for round
                                 lot trades ($1 million and above)
Feldhutter (2012)   2004-      Average round trip transaction costs        10%-184%
                    2009     for odd-lots were between 21-54 basis
                                 points (depending on trade size),
                             compared to 19 basis points for round
                                              lot trades
 Harris (2015)      2014-       Mean effective half-spread of 77.3         29%-156%
                    2015     basis points for micro lot trades below
                               $100k; 40.2 basis points for odd-lot
                             trades between $100k and less than $1
                             million; 31.1 basis points for round lot
                                trades between $1 million and less
                              than $5 million; and 30.2 basis points
                             for block trades of $5 million or more
 Hendershott &      2010-    Average one-way transaction costs for        211%-685%
Madhavan (2015)     2011        micro lot trades below $100k were            (voice)
                              87.9 basis points for voice trades and       31%-147%
                               22 basis points for electronic trades;     (electronic)
                              46.7 basis points for voice trades and
                              13.8 basis points for electronic trades
                               for odd-lots of $100k to less than $1
                                 million; 15 basis points for voice
                                  trades and 10.5 basis points for
                               electronic trades for round lots of $1
                                million to less than $5 million; and
                              11.2 basis points for voice trades and
                               8.9 basis points for electronic trades
                             for block trades of $5 million or more
 Ritholtz (2016)    2003-    Average bid-offer spreads of 104 basis       115%-700%
                    2015         points for micro lot trades below
                                $100k; 28 basis points for odd-lot
                             trades between $100k and less than $1
                              million; and 13 basis points for round
                               lot and block trades of $1 million or
                                                more




                                         32
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 37 of 111




         Study             Time          Summary of Cost Findings             Increased % Cost
                          Period                                              of Odd vs. Round
      White (2017)        2005-      Bid-offer spreads for retail corporate         N/A
                           2017       bond transactions (transactions less
                                     than $100k) are over 50 basis points
                                        higher than that of institutional
                                    transactions (transactions greater than
                                                    $100k)
    Zitzewitz (2010)       2008-     One-way transaction costs averaged       200% (increase for
                           2010       132 basis points for trades less than   trades under $100k
                                    $100k; 44 basis points for transactions      vs. trades over
                                                  over $500k                         $500k)

       90.     Collectively, these studies show that odd-lot investors in corporate bonds pay

average transaction costs (represented by the bid-offer spread) that are between 10% (Feldhutter)

to as much as 1,775% (Edwards) greater than round lot investors. In dollar terms, using the most

recent available (and relatively conservative) analysis by Bessembinder (2017) estimating the one-

way (i.e., just for a single purchase or sale) transaction costs for corporate bonds, a $700,000 odd-

lot purchaser or seller would pay $2,030 ($700,000 * 29 basis points, or 0.0029) in transaction

costs, whereas an investor purchasing or selling a $1 million round lot would pay $2,000

($1 million * 20 basis points, or 0.0020). While the dollar amounts for the two transactions are

similar, the percentage of each investor’s cost is not: 0.29% for the odd-lot trade versus 0.20%

for the round lot trade. In a truly competitive market where dealers competed and drove down the

odd-lot pricing to the same level as round lots – 0.20% in this case – the $700,000 odd-lot investor

would pay in absolute dollars only $1,400 – a substantial difference of $630 that dealers are

currently able to impose on their odd-lot counterparties.

       91.     The disparity in transactions costs becomes even larger and more inequitable for

retail odd-lot investors trading in smaller amounts, demonstrated by comparing the total costs paid

by such investors for trading in the same volume of bonds as one round lot trade. For example, a

retail investor purchasing $50,000 in a given corporate bond would pay $310 ($50,000 * 62 basis



                                                 33
         Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 38 of 111




points, or 0.0062) in transaction costs according to Bessembinder’s model. This means 20 retail

investors trading a total of $1 million in par value in corporate bonds in $50,000 increments would

pay a total of $6,200 in transaction costs, or more than three times as much as the $2,000 a single

$1 million round lot investor would pay.

         92.   The impact of this adverse pricing for odd-lot transactions, when carried through to

the entirety of the market, costs odd-lot investors in the aggregate an enormous sum, billions of

dollars annually.

         93.   For instance, the U.S. corporate bond market in 2018 had $7.91 trillion in annual

trading volume by par value, and approximately 18% of this par value volume, or $1.4238 trillion,

was estimated to be in odd-lots. Using Bessembinder’s estimates, the total transaction costs for

this portion of the market at 29 basis points was $4.13 billion ($1.4238 trillion * 0.0029); if this

portion instead traded at the 20 basis point transaction cost Bessembinder found for round lots, the

total transaction costs would be just $2.85 billion ($1.4238 trillion * 0.0020). The difference, or

$1.281 billion, is a conservative measure of the supracompetitive transaction costs in 2018 alone.

         94.   In sum, numerous peer-reviewed studies demonstrate that dealers, including

Defendants, have engaged in a pattern of parallel conduct by charging odd-lot investors higher

selling prices and paying them lower purchase prices than round lot investors for the same bond

issue.

         B.    Plaintiffs’ Expert Analysis Confirms that Defendants Charge Higher
               Transaction Costs to Odd-Lots Investors than Round Lot Investors

               1.      Dealers Charged Wider Spreads for Odd-Lots vs. Round Lots

         95.   Plaintiffs also engaged their own expert to analyze corporate bonds trading data.

Plaintiffs’ expert analyzed the transactions costs for Riskless Principal Trades (“RPTs”) in the U.S.




                                                 34
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 39 of 111




corporate bond market from January 2006 to December 2019 across four trade sizes: (1) less than

$50,000; (2) $50,001 to $100,000; (3) $100,001 to $1,000,000; and (4) greater than $1,000,000.

        96.    In an RPT, the dealer simultaneously purchases and sells a bond. That is, the dealer

does not experience any inventory risk, as it is acting merely as an intermediating counterparty to

the buyer and the seller – resulting in no net impact on the dealer’s portfolio. In a market with all-

to-all trading (such as would exist on the electronic platforms that Defendants’ anticompetitive

conduct has prevented from existing), RPT trades would be rare if not unnecessary, as the buyer

and seller could deal directly with each other, cutting out the dealer intermediary.

        97.    In the analysis, RPTs are defined as buy and sell trades that occur almost

simultaneously – i.e., within one minute of each other. The analysis focused on trades in which

the trade amount is the same for both the purchase and sale transaction. Thus, the dealer does not

have any mismatch in amounts which may cause inventory risk or justify an increased transaction

spread. Since trade size is matched upon inception of the buy/sell transaction, there should be no

difference in transaction costs across RPTs of different trade sizes. Of special relevance to this

case, there should be no difference in the transaction costs in RPTs for round lot versus odd-lot

RPTs.

        98.    The analysis found the opposite. It found statistically and economically significant

differences in transaction costs for round lot and odd-lot trades over the period from 2006-2019.

The analysis shows that dealers charge considerably higher transaction costs for odd-lot RPTs

when compared to round lot RPTs, even when dealing with larger odd-lot transactions. The

following chart shows that the transaction costs for smaller odd-lot RPTs (less than or equal to

$100,000 in size, which are sometimes referred to as “micro lots”) average around 40 basis points,

with transaction costs for larger odd-lot trade sizes of between $100,000 to $1 million averaging




                                                 35
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 40 of 111




19 basis points. By comparison, round lots trades exceeding $1 million cost only around eight

basis points to execute.13




       99.     Further, breaking out the analysis for the last four years indicates that this

anticompetitive behavior persisted after the April 21, 2016 statutory period alleged by Defendants.

The following chart shows that transaction costs during this period average 32 basis points for

odd-lot trades less than or equal to $50,000, more than 33 basis points for odd-lot trades between

$50,000 to $100,000 in size and 20 basis points for odd-lot trades between $100,000 to $1 million.




13
       All analysis focuses on mark-ups of trade value, excluding commissions, so there is no
fixed cost of trading.



                                                36
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 41 of 111




In contrast, transaction costs for round lot trades (over $1 million) during this period average only

nine basis points. These differences are statistically and economically significant.




               2.      Defendants Charged Average Wider Spreads for Odd-Lots vs. Round
                       Lots

       100.    Given the highly concentrated secondary trading market, it is clear from the

foregoing analysis of dealer RPT spreads that Defendants also charge wider spreads for odd-lots

versus round lots. Plaintiffs have gone a step further and analyzed a subset of actual trades by

Defendants in order to confirm this point.

       101.    In order to identify specific trades by Defendant dealers, Plaintiffs’ expert obtained

data on insurance company corporate bond transactions from the National Association of

Insurance Commissioners (“NAIC”) that identifies the counterparty to insurance company buys



                                                 37
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 42 of 111




(Schedule D – Part 3) and sells (Schedule D – Part 4). Plaintiffs matched these trades to

transactions reported on FINRA to differentiate trades implemented by Defendants from other

dealers.14

       102.    The analysis found that RPT spreads on transactions implemented by Defendants –

over the entire time period – exhibited the same pattern of economically and statistically significant

differences in transaction costs for round lot and odd-lot trades. This pattern demonstrates

Defendants’ parallel conduct. The following chart shows that Defendants charged an average of

86 basis points for smaller odd-lot trades (less than or equal to $50,000 in size), 94 basis points for

odd-lot trades ranging from $50,000 to $100,000 in size and 22 basis points for odd-lot trades from

$100,000 to $1 million. In contrast, average spreads on round lot RPT trades over $1 million

executed by Defendants averaged 13 basis points.




14
       Plaintiffs followed the methodology of P. Asquith, T. Cover, and P. Pathak, The Market
for Borrowing Corporate Bonds, JOURNAL OF FINANCIAL ECONOMICS, 107, 155-82 (2013); P.
Asquith, T. Cover and P. Pathak, The Effects of Mandatory Transparency in Financial Market
Design: Evidence from the Corporate Bond Market, NBER WORKING PAPER 19417 (2019); and
A. Rapp, Middlemen Matter: Corporate Bond Liquidity and Dealer Inventory Funding.



                                                  38
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 43 of 111




              3.      Defendants Charged Average Wider Spreads than Non-Defendants

       103.   Comparing the RPT spreads on odd-lot trades executed by Defendants to trades by

non-Defendant dealers provides further evidence of the anticompetitive practices engaged in by

dealer Defendants. Transaction costs on non-Defendant dealers’ odd-lot trades are statistically

and economically significantly lower than the trades executed by Defendant dealers. For example,

transaction costs on odd-lot trades less than or equal to $50,000 in size executed by Defendant

dealers average 62 basis points higher than non-Defendant trades of the same size. Further,

comparing the transaction costs for odd-lot trade sizes ranging from $50,000 to $100,000

demonstrates that Defendant trades average 17 basis points higher than same-sized trades by non-

Defendant trades. In sum, Defendants’ parallel conduct with respect to odd-lot pricing on RPT,

where there is no economic justification for pricing disparity with round lot pricing, results in


                                               39
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 44 of 111




statistically significantly greater overcharges to Class members compared to similar RPTs with

non-Defendant dealers.

       104.    The results shown above are consistent with Defendants’ anticompetitive practices

in the corporate bond market that limit the free flow of information to retail customers, thereby

increasing retail odd-lot transaction costs for both retail-level and institutional-level investors.

       105.    It should be noted that this analysis stands as a lower bound estimate of excessive

transaction costs imposed by dealer Defendants on retail customers in the corporate bond market.

This is because the analysis involves insurance company clients, which are relatively sophisticated,

even if they are not as well informed about prices and market conditions in the corporate bond

markets as are round lot institutional traders. Thus, it is reasonable to expect that transaction costs

paid by non-institutional retail (odd-lot) customers would exceed those found here.

       106.    Academic literature shows that in 2015, the markup on just RPT odd-lot

transactions resulted in a transfer of $667 million from customers to dealers. The markup on all

odd-lot transactions was even higher, into the billions of dollars. Updated for the 12 months ending

in the third quarter of 2019, Harris and Mehta (2020) show that RPT markups transferred $612

million from customers to dealers. But for Defendants’ conspiracy, increased market transparency,

such as all-to-all electronic trading platforms, would have alerted customers that they could have

executed at better prices, saving billions of dollars.

               4.      RPT Analysis Shows that Transaction Costs for Customer-Initiated
                       Sales Are Higher than Other Odd-Lot Trades

       107.    Analysis shows that Defendants discriminate between retail customers to charge

non-competitive prices for odd-lot trades of corporate bonds.           Consistent with Defendants’

thwarting competition in the Relevant Market, the economic analysis of Riskless Principal Trades

found economically and statistically significantly higher transaction costs for odd-lot RPTs when



                                                  40
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 45 of 111




compared to round lot RPTs when broken down by RPT type. The different types relate to timing

and sequencing of the trades, which are described at the bottom of the chart, which summarizes

these results.

        Odd Lots
        RPT Analysis
        RPT Average Spreads by Trade Size and RPT Type, 2006 - 2019


                                                      RPT Spreads By Trade Size and RPT Type


                          DC_SB




                          DC_BS



                                                                                                                                 Trade Size >
                          CD_SB                                                                                                  $1M
                                                                                                                                 Trade Size
               RPT Type




                                                                                                                                 $100K-$1M
                                                                                                                                 Trade Size
                          CD_BS                                                                                                  $50K-$100K
                                                                                                                                 Trade Size <=
                                                                                                                                 $50K


                          CC_SB




                          CC_BS



                                  0     10             20              30              40             50              60
                                                                   Spread (BP)


        Notes & Sources:
            FINRA's Enhanced TRACE bond trading data, 2006 - 2019.
            Definitions of field headers:
            CC_BS: Customer to Customer crossing RPTs where the dealer first buys from the customer and then sells to another customer.
            CC_SB: Customer to Customer crossing RPTs where the dealer first sells to the customer and then buys from another customer.
            CD_BS: Customer to Dealer normal RPTs where the dealer first buys from the customer and then sells to another dealer.
            CD_SB: Customer to Dealer normal RPTs where the dealer first sells to the customer and then buys from another dealer.
            DC_BS: Dealer to Customer normal RPTs where the dealer first buys from another dealer and then sells to the customer.
            DC_SB: Dealer to Customer normal RPTs where the dealer first sells to another dealer and then buys from the customer.


        108.              The RPT analysis further shows that transaction costs for customer-initiated sales

are higher than other odd-lot trades. The following chart shows that odd-lot RPT sales initiated

by retail customers have transaction costs that are statistically and economically higher than all

other trade transaction costs.




                                                                  41
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 46 of 111



        Odd Lots
        RPT Analysis
        RPT Average Spreads by Customer Initiated Trade Type (Buy vs. Sell) and Trade Size, 2006 - 2019


                                          RPT Spreads By Customer Initiated Trade Type and Trade Size


                  Trade Size > $1M




              Trade Size $100K-$1M




                                                                                                                        Customer Initiated Sell
                                                                                                                        Customer Initiated Buy
             Trade Size $50K-$100K




                 Trade Size <= $50K




                                      0     5        10        15        20        25        30        35     40   45
                                                                         Spread (BP)


        Notes & Sources:
            FINRA's Enhanced TRACE bond trading data, 2006 - 2019.
            Definitions of field headers:
            Customer Initiated Sell: These are RTPs where the customer initiated the RPT with a sell order.
            Customer Initiated Buy: These are RTPs where the customer initiated the RPT with a buy order.



                   5.           Defendants Obtained Significantly Lower Execution Prices for
                                Customer-Initiated Sales of Odd-Lots vs. Round Lots

       109.        To examine the role of specific Defendant dealers, further analysis was undertaken

that indicates that Defendants did not compete for odd-lot business by improving execution prices,

but rather, failed to compete to get the best possible execution prices for their customers.

Defendants took advantage of customer-initiated odd-lot sales by obtaining statistically and

economically significantly lower execution prices for their clients than were concurrently available

for round lot sales of the same bonds. The analysis shows that Defendants paid investors prices

for customer-initiated odd-lot sales that were statistically and economically significantly lower




                                                                    42
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 47 of 111




than the prices they paid for round lot sales of the same bonds on the same date, thereby enriching

Defendants by lowering their bond acquisition costs and increasing their spreads.

       110.    Using NAIC data that identifies the dealer executing each trade, we examine the

prices obtained by Defendants for odd-lot sales. We compare each of those prices for each

customer-initiated odd-lot sale to the average of all round lot sales trade prices in the same bond

on the same date. The following Table shows that for odd-lot sales handled by Defendants over

the 2006-2019 period, Defendants obtained prices that were an average of almost 61 basis points

below round lot average prices, with a 98.4 basis point median markdown. These economically

and statistically significant price markdowns for customer-initiated odd-lot sales directly harm

retail odd-lot sellers since they receive lower prices for their bonds. As a result, Defendants

profited from the increased spread when they turned around and sold the odd-lots in later (or even

concurrent or simultaneous) transactions.

                                           Average                Median
                                        Defendant Non-        Defendant Non-
                       No. of            Competitive           Competitive
                       Trades           Markdown (bp)         Markdown (bp)

                        36,545                60.4                    98.4

                     Notes & Sources:
                     FINRA's Enhanced TRACE bond trading data, NAIC Schedule D Part 4.
                     The non-competitive markdown is calculated as the difference
                     between the price obtained by Defendants on customer-
                     initiated odd lot sales as compared to average round-lot sales
                     prices for the same bond on the same date.


       111.    The breakdown of non-competitive markdowns by Defendant is shown in the

following Table.     Over the 2006-2019 period, all Defendants obtained economically and

statistically significantly lower prices for their customers selling odd-lots as compared to round lot

sales of the same bond on the same date. The price markdowns range from 27.3 (Goldman Sachs)

to 154.4 (RBS/NatWest) basis points for the average customer-initiated odd-lot sale. All of these



                                                      43
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 48 of 111




averages are statistically and economically significant. It should be noted that this analysis

represents a subset of all potentially non-competitive markdowns since the NAIC database is

limited to odd-lot sales undertaken by insurance companies.

                                                       Average         Median
                                                    Defendant Non- Defendant Non-
                                             No. of  Competitive    Competitive
                       Defendant             Trades Markdown (bp) Markdown (bp)

                  Bank of America              6,594                50.3               75.0
                  Barclays                     4,096                83.7              137.5
                  Citigroup                    3,760                51.4               81.2
                  Credit Suisse                3,152                39.5               69.3
                  Deutsche Bank                2,400                44.4               75.0
                  Goldman Sachs                4,130                27.3               46.9
                  JP Morgan Chase              4,895                55.7               97.0
                  Morgan Stanley               4,049                52.8               92.2
                  RBS / NatWest                  192               154.4              300.0
                  Wells Fargo                  3,277               146.2              208.1

                  Notes & Sources:
                  FINRA's Enhanced TRACE bond trading data, NAIC Schedule D Part 4.


       112.    Comparing markdowns by all Defendants executing customer-initiated odd-lot

sales over the entire period shows that their customers received an average of almost 61 basis

points lower than odd-lot customer-initiated sales executed by non-Defendants. This differential

is economically and statistically significant. The Table below provides examples of the differential

between individual Defendants’ and non-Defendants’ markdowns for odd-lot sales based on the

limited insurance company transactions available to Plaintiffs – Plaintiffs believe that a fuller

review of all data obtained via discovery will confirm (if not increase) this differential. It should

be noted that Defendants’ non-competitive behavior would impact overall pricing in the market,

thereby allowing dealers currently designated as non-Defendants to increase prices through the

well-known economic phenomenon known as umbrella pricing.




                                                     44
          Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 49 of 111



                                       Average of Markup: Average Round-Lot Sales Price for Matching Bond and Date MINUS
                                                        Defendant Customer-Initiated Odd-Lot Sales Price
                                                                             JP
                                      Bank of                    Deutsche Morgan Morgan RBS /          Wells       All
                                      America Barclays Citigroup   Bank    Chase Stanley NatWest Fargo         Defendants

Average Defendant Markup                    50.3        83.7         51.4         44.4       55.7      52.8       154.4       146.2              60.4

Average Non-Defendant Markup                41.7        41.7         41.7         41.7       41.7      41.7        41.7        41.7              41.7

Defendant Average Less Non-                  8.6        42.1          9.8          2.7       14.0      11.2       112.7       104.5              18.7
Defendant Average

Notes & Sources:
FINRA's Enhanced TRACE bond trading data, NAIC Schedule D Part 4.
The non-competitive markdown is calculated as the difference between the price obtained by Defendants on customer-initiated odd lot sales as compared
to average round-lot sales prices for the same bond on the same date.



                      6.          Economic Analysis of a Sample of Plaintiff’s Trades Demonstrates
                                  Defendants Consistently Charged Plaintiffs Higher Transaction Costs
                                  for Odd-Lots Trades

           113.       Applying the price markdown analysis to the Plaintiffs’ trades shows that

Defendants do not achieve the best prices on behalf of Plaintiffs’ odd-lot sales. Comparing the

sales price obtained by Defendant dealers for Plaintiffs’ odd-lot sales to average sales prices for

round lot sales of the same security on the same day illustrates how Defendants’ anticompetitive

behavior harms Plaintiffs. The following Table shows 38 examples of losses incurred by Plaintiff

UFCW on its odd-lot sales executed by Defendants. In these examples, UFCW received lower

prices on odd-lot sales executed by Defendants as compared to the average prices that were

available to round lot sellers in the same security on the same date. These price markdowns are

statistically and economically significant and constitutes direct evidence of the cartel’s effect on

the OTC market. The Table below shows that UFCW realized sales proceeds totaling $4,257,701

on these 38 trades. However, if UFCW had received higher round lot sales prices, sales proceeds

would have totaled $4,261,717. Thus, UFCW lost $4,016 on these 38 trades alone. These

examples illustrate how Defendants’ anticompetitive scheme harmed Plaintiffs who sell odd-lots

of corporate bonds. It should be noted that these examples represent a small portion of the potential




                                                                         45
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 50 of 111




impact on Plaintiffs given the limitations of obtaining matches between Plaintiffs’ trades and the

NAIC data which contain dealer information, but only apply to insurance company transactions.

                                                    Actual                           Round Lot
                                                     Sale                              Sale             Loss to
    Plaintiff Trade Date     CUSIP  Defendant Name Proceeds                          Proceeds         Plaintiff ($)
    UFCW        1/11/2007 842587AB3 Barclays        $449,496                           $449,640              $144
    UFCW        12/3/2013 594918AV6 JP Morgan Chase  $54,683                            $54,713                $30
    UFCW        1/14/2014 89236TBB0 Deutsche Bank   $214,817                           $214,987              $170
    UFCW         4/4/2016 29379VBK8 JP Morgan Chase $159,837                           $159,971              $134
    UFCW        4/20/2016 38141GVU5 Goldman Sachs   $159,896                           $160,338              $442
    UFCW         5/5/2016 822582BR2 Barclays        $149,667                           $149,675                  $8
    UFCW        5/23/2016 512807AR9 JP Morgan Chase  $29,975                            $30,030                $55
    UFCW        5/25/2016 94988J5D5 Wells Fargo     $249,893                           $250,000              $107
    UFCW         6/2/2016 00817YAU2 Citigroup       $139,986                           $140,219              $233
    UFCW        6/29/2016 68389XBK0 JP Morgan Chase $139,756                           $140,166              $410
    UFCW        7/12/2016 20030NBV2 Citigroup       $139,861                           $139,958                $96
    UFCW        7/18/2016 949746SA0 Wells Fargo     $124,883                           $124,974                $91
    UFCW        7/27/2016 92343VDG6 Deutsche Bank   $174,237                           $174,434              $197
    UFCW         8/4/2016 446150AK0 Goldman Sachs    $49,925                            $50,033              $108
    UFCW         8/5/2016 577081BA9 Bank of America  $45,041                            $45,043                  $1
    UFCW         8/9/2016 26441CAR6 Barclays         $69,993                            $70,033                $40
    UFCW        8/10/2016 031162CG3 Citigroup        $89,902                            $89,928                $26
    UFCW        8/29/2016 13607RAB6 Citigroup        $84,985                            $85,010                $26
    UFCW         9/7/2016 822582BW1 Goldman Sachs   $144,497                           $144,521                $24
    UFCW        12/8/2016 38145GAJ9 Goldman Sachs    $59,955                            $59,969                $14
    UFCW         1/4/2017 89236TDP7 Citigroup        $94,872                            $94,908                $36
    UFCW        1/17/2017 949746SK8 Wells Fargo       $5,000                             $5,001                  $1
    UFCW        1/23/2017 38141GWC4 Goldman Sachs    $74,760                            $74,799                $39
    UFCW        1/31/2017 00206RDN9 Citigroup       $149,886                           $150,029              $143
    UFCW        2/13/2017 38141GWC4 Goldman Sachs    $19,942                            $19,953                $10
    UFCW         3/7/2017 30161MAR4 Barclays        $114,753                           $114,851                $98
    UFCW        3/21/2017 456837AG8 JP Morgan Chase $134,739                           $134,745                  $6
    UFCW        3/28/2017 774341AH4 Wells Fargo     $134,910                           $134,948                $38
    UFCW         5/2/2017 824348AU0 Citigroup       $119,926                           $120,077              $151
    UFCW        6/27/2017 29250NAQ8 Citigroup       $104,912                           $105,049              $137
    UFCW        7/27/2017 00206REK4 JP Morgan Chase  $59,990                            $60,061                $71
    UFCW        9/27/2017 26884LAE9 Citigroup       $109,712                           $110,164              $452
    UFCW       10/10/2017 666807BQ4 JP Morgan Chase  $49,993                            $50,018                $25
    UFCW         2/5/2018 55336VAQ3 Barclays         $59,959                            $59,981                $23
    UFCW        6/10/2019 337738AS7 JP Morgan Chase $124,790                           $124,876                $86
    UFCW         8/6/2019 674599CW3 Citigroup        $69,909                            $70,142              $233
    UFCW        9/19/2019 70450YAC7 JP Morgan Chase  $54,966                            $55,073              $107
    UFCW        11/5/2019 25272KAG8 JP Morgan Chase  $43,399                            $43,402                  $4

    Total                                                            $4,257,701       $4,261,717            $4,016

    Notes & Sources:
    FINRA's Enhanced TRACE bond trading data and plaintiff trading data.
    The non-competitive markdown is calculated as the difference between the price obtained by Defendants on
    customer-initiated odd lot sales as compared to average round-lot sales prices for the same bond on the same
    date.




                                                          46
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 51 of 111




       114.      Performing a similar analysis on customer-initiated odd-lot purchases of corporate

bonds shows a statistically and economically significant markup on Defendant-executed trades.

That is, retail odd-lot customers pay higher prices for purchases as compared to round lot purchases

in the same bond executed by Defendant dealers.

       115.      Applying the non-competitive price markup analysis to Plaintiffs’ purchases

executed with Defendants (for those Plaintiff trades where a matching average benchmark is

available in TRACE) results in total losses of $10,080 on five Plaintiff buy trades. That is,

Plaintiffs actually paid a total of $460,789 for these five bonds, but would have only paid $450,709

if they would have received round lot prices, for an aggregate loss of $10,080. Again, this is direct

evidence of the cartel’s effect on the OTC market.

                                                        Actual                       Round Lot
                                                       Purchase                      Purchase           Loss to
    Plaintiff Trade Date         CUSIP  Defendant Name   Cost                           Cost          Plaintiff ($)
    Litovich    3/25/2013     413627BM1 Morgan Stanley  $349,350                       $341,042            $8,308
    Holdcraft 11/17/2015      172967JT9 Wells Fargo      $51,307                        $50,419              $888
    Holdcraft   3/29/2016     34540TLL4 Wells Fargo      $15,000                        $14,813              $188
    Holdcraft   5/16/2016     34540TLV2 Wells Fargo      $25,000                        $24,688              $313
    Holdcraft    5/2/2017     37045XBQ8 Wells Fargo      $20,132                        $19,749              $383

    Total                                                              $460,789         $450,709          $10,080

    Notes & Sources:
    FINRA's Enhanced TRACE bond trading data and plaintiff trading data.
    The non-competitive markdown is calculated as the difference between the price obtained by Defendants on
    customer-initiated odd lot sales as compared to average round-lot sales prices for the same bond on the same
    date.


       C.        Foreign Odd-Lot Bond Trading Demonstrates that the Adverse Pricing of
                 Bond Odd-Lots Is Not Explained by Limitations in Liquidity

       116.      Odd-lots are actively traded – as discussed earlier, odd-lots in corporate bonds

represent approximately 90% of daily trades by number of trades, and approximately 18% of total

trading volume. And the number and volume of odd-lot trades have grown since 2006. The size




                                                          47
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 52 of 111




of the annual trading market in U.S. corporate bonds – over $7 trillion – shows that lack of liquidity

or trading activity is not the explanation for adverse odd-lot pricing.

       117.    Indeed, “many bonds trade as actively as do small and some mid-cap stocks,”15 and

the disparity between odd-lot transaction costs and round lot transaction costs persists within the

same bond issues, regardless of how actively they trade. If a general lack of activity or liquidity

in a specific corporate bond were the cause of higher transaction costs, the effect would be felt by

both odd-lot investors and round lot investors in that bond.

       118.    In addition, foreign corporate bond markets (with fewer market participants and far

less liquidity than U.S. corporate bond markets) have successfully reduced (if not eliminated

entirely) any differential in pricing between round lot and odd-lot trades, which contradicts any

suggestion that liquidity or trading activity (or any other legitimate economic force) is the cause

of adverse odd-lot trade pricing in the United States. The success of these foreign markets in

reducing and/or eliminating entirely any adverse pricing for odd-lot trades suggests that the

adverse pricing in the U.S. corporate bond market is not the result of unilateral conduct, but rather

collusive conduct by Defendants.

       119.    In Israel, for example, the Tel Aviv Stock Exchange (“TASE”) operates a corporate

bond exchange that began operations in 1953. Banks and brokerage firms with membership on

the exchange provide their clients with online access to the exchange where they can submit orders,

trade anonymously, and view the status of an online order book that is updated in real-time.

       120.    The TASE bond exchange is much smaller than the U.S. corporate bond market.

TASE’s corporate bond market is only 1% of the American corporate market – $80 billion vs.



15
      Larry Harris, Transaction Costs, Trade Throughs and Riskless Principal Trading in the
Corporate Bond Market (Oct. 22, 2015).



                                                 48
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 53 of 111




$7.48 trillion – and is quite isolated, with foreign entities holding only 0.9% of all corporate bonds.

However, as reported by Abudy and Wohl (2017), despite TASE’s smaller size and isolation, the

TASE bond exchange is “a lively market with many transactions per bond-day, very little off-

exchange trading and low spreads: the average transaction half spread is 0.078% [or 7.8 basis

points]. This figure is much lower than the comparable figures in the U.S., especially for ‘retail

size’ transactions [which Abudy and Wohl define as transactions by investors with less than

$559,000 in all TASE securities].’” The Israeli corporate bond market has better pricing for odd-

lot sized transactions than the United States market, given that the 7.8 basis point transaction cost

Abudy and Wohl calculate for the average TASE bond exchange is lower even than

Bessembinder’s (2017) 20 basis points transaction cost for round lots.

       121.    The Italian bond market likewise functions without forcing odd-lot investors to

incur adverse pricing when they buy or sell corporate bonds.

       122.    The Italian bond market is the largest in Europe and the third largest in the world

after the United States and Japan. The Italian market includes an outsized retail investor presence,

as direct holdings of fixed-income securities (such as corporate bonds) by households are as high

as 20% of total financial holdings in Italy (or even higher), compared to between 10%-15% in

Germany and typically less than 5% in other countries, including the United States.16

       123.    To serve this large retail investor presence, the Italian corporate bond market has

created multiple electronic platforms for the trading of odd-lots of corporate bonds. The Borsa

Italiana in Milan (Italy’s only stock exchange, which is owned itself by the London Stock

Exchange) owns a 70% share in EuroTLX, which specializes in retail-size trades.17


16
        Bruno Biais, et al., European Corporate Bond Markets:              Transparency, Liquidity,
Efficiency, CENTRE FOR ECONOMIC POLICY RESEARCH (May 2006).
17
       See https://www.eurotlx.com/en/chi-siamo/.



                                                  49
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 54 of 111




       124.    Borsa Italiana’s EuroTLX has been operating since 2003, targeting “non-

professional and professional investors trading in retail size and focus[ing] on fixed income

securities and investment products. EuroTLX offers the possibility of trading electronically a wide

range of financial instruments with a high level of transparency on prices and on pre- and post-

trade information.”18 Because of EuroTLX’s success in catering to retail investors (precisely the

types of investors who trade in smaller odd-lots), it “has been included in the Best Execution Policy

of Italian brokers.”19

       125.    Notably, studies have found that EuroTLX, with its retail focus on investors more

likely to trade in odd-lots, outperforms dealers in the U.S. in terms of liquidity and bid-offer

spreads in odd-lots. A November 2008 study by EuroTLX itself found that the bid-offer spread

for bonds on EuroTLX were generally between 20-25 basis points; a later 2014 report confirmed

this calculation. 20 This average bid-offer spread of 20-25 basis points represents a one-way

transaction cost of 10-12.5 basis points for the primarily odd-lot transaction on EuroTLX, well

below the 20 basis points Bessembinder (2017) observed for round lots, and the 29 basis point

observed for odd-lots, in the United States.

       126.    That smaller foreign corporate bond markets can provide odd-lot investors with

lower bid-offer spreads, and therefore more competitive, pricing than in the United States strongly




18
       See https://www.eurotlx.com/en/chi-siamo/.
19
       Id.
20
        See Scambi sui bond alla prova della liquidita, TLX, https://www.eurotlx.com/
sites/default/files/Scambi_sui_bond_alla_prova_della_liquidita.pdf; The Liquidity of Dual-Listed
Corporate Bonds, COMMISSIONE NAZIONALE PER LE SOCIETA E LA BORSA,
http://www.consob.it/documents/11973/204072/qdf79.pdf/bc36834b-bd60-4810-a2e0-b4012c4d
040b.



                                                 50
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 55 of 111




suggests adverse pricing for odd-lots in the larger U.S. corporate bond market is the result of

collusion and is not economically justified.

       D.      Historical Evidence in the U.S. Demonstrates Odd-Lots of Bonds Did Not
               Trade at Adverse Prices Compared to Round Lots

       127.    There is nothing about the odd-lot market that justifies the high spreads taken by

Defendants. Historically, trading costs for odd-lots in the U.S. corporate bond markets were much

lower than today, and lower than in the Class Period 2006-2019.

       128.    Prior to 1946, retail investors were prevalent in the corporate bond market, and

bonds primarily traded on exchanges such as the NYSE. During this time period, odd-lot trading

dominated the market, with trading in round lots limited to only a few very active issues, and

institutional investors (who preferred round lots) forced to wait for new issues of bonds to buy in

round lot sizes or deal with bond-trading firms that accumulated odd-lots of bonds, combined them

into round lots, and then sold them as round lots to institutional investors at a premium. Only after

the Great Depression (when private retail investors lost about 75% of their bond holdings due to

default, call, or maturity) and World War II, did institutional investors dealing in round lots come

to dominate the (now OTC/dealer) bond market. By 1946, there was no significant active

exchange-based corporate bond market on the NYSE.21

       129.    In a study by Biais and Green (2007), the authors found that “[i]n the 1940s, despite

fixed commissions, costs for retail investors trading corporate bonds were as low or lower than

they are today in OTC markets.” Biais and Green also found that during the pre-World War II

period, trade costs were more uniform across all trade sizes – “the relationship between trading



21
      Bruno Biais and Richard C. Green, The Microstructure of the Bond Market in the 20th
Century, at 3 (2007).




                                                 51
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 56 of 111




costs and trade size is much flatter in the historical exchange data than in the modern samples. . . .

[w]hat is most puzzling, in our view, is that costs in the modern data are as high as they are relative

to the historical costs.”22

        130.    Given advances in communication and data-processing that have – or should have

– driven down the costs to Defendants themselves in transacting in odd-lots of corporate bonds,

the fact that odd-lot bond pricing has not approached parity with round lot pricing like that seen in

the pre-Depression bond market further suggests that adverse pricing for odd-lots is not

economically justified.

        DEFENDANTS ENGAGED IN A PATTERN OF COLLUSIVE CONDUCT TO
        RESTRICT COMPETITION FROM ELECTRONIC PLATFORMS THAT
        SOUGHT TO IMPROVE PRICING FOR ODD-LOT BOND INVESTORS

        131.    Defendants, as the top dealers by market share, admit that they view e-platforms as

a threat to their business.23 E-platforms have the ability to allow Plaintiffs and the Class to trade

corporate bonds with greater transparency and significantly less cost, i.e., with narrower bid-offer

spreads. Therefore, in order to maintain wider spreads on odd-lot trades of corporate bonds,

Defendants have engaged in a pattern of parallel conduct and anticompetitive collusion to restrict

competition from those electronic platforms seeking to improve odd-lot pricing for bond investors

and seeking to compete with Defendants in this market.

        132.    As Bloomberg recently reported:

        Today, about 80 percent of U.S. bond deals are still done by phone or over chat.
        There aren’t any exchanges and everything is negotiated, which gives dealers the
        upper hand when it comes to where the market is for a given bond. It’s a situation



22
        Id. at 28.
23
        Greenwich Associates, U.S. Corporate Bonds: Investors Need Dealers, Dealers Need
Incentives, at 3 (2015); MSRB, 2016 Fact Book, at 3.




                                                  52
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 57 of 111




       that has enabled the biggest firms, like JPMorgan and Goldman Sachs, to keep a
       stranglehold on the market.

       And it’s not like they have much incentive (or even the legal obligation) to change.
       The bond market is littered with startups that have tried – and failed – to loosen
       Wall Street’s grip on bond trading and make it more efficient. Names like
       BondBook, BondConnect, BondGlobe, BondHub, BondLink and XBond . . .
       flopped.24

       133.    Defendants’ collusive conduct included: punishing those participants in the bond

odd-lot markets that were engaging in trading activity that had the potential to narrow the bid ask

spreads; investing in and acquiring control of various electronic platforms to ensure they did not

improve pricing for odd-lot investors (including one platform, TradeWeb, that was co-owned by

all Defendants and used repeatedly to acquire and shut down platforms that threatened to provide

pre-trade pricing transparency and increase pricing competition for retail odd-lot investors);

engaging in a group boycott of other retail-focused (and therefore, odd-lot focused) electronic

trading platforms; punishing others who attempted to offer support or liquidity to such retail-

focused electronic trading platforms; denying liquidity to electronic platforms that might improve

price competition for retail odd-lot investors despite the potential opportunity such platforms offer

to increase each respective Defendant’s market share of odd-lot transactions; and using their

market power to deny and/or delay access to essential facilities that competing retail-focused

electronic platforms required to enter the secondary market for trading odd-lots of corporate bonds.

       134.    As a result of Defendants’ coordinated and collusive conduct, the only electronic

platforms that have survived and secured any significant share of corporate bond trading are owned




24
       Nick Baker and Matthew Leising, Goldman alum wants to revolutionalize bond trading,
BLOOMBERG (June 25, 2018), https://www.theledger.com/news/20180625/goldman-alum-wants-
to-revolutionalize-bond-trading.



                                                 53
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 58 of 111




in part by Defendants, are only open to institutional investors, and/or effectively exclude retail

investor odd-lot trades.

       135.     The following chart summarizes some of Defendants’ efforts to restrain electronic

trading, which are further described in the sections that follow:

 Electronic Trading
 Platforms                        Time Period         Defendants’ Concerted Efforts
                                  mid-1990s -         Bloomberg terminated the service due to
 InterVest Trading System         February 1998       pressure from Defendants.
                                                      Defendants took control of TradeWeb and used
                                                      their joint ownership to maintain TradeWeb as a
                                                      dealer-to-dealer market structure rather than all-
 TradeWeb                         1996-now            to-all trading.

                                                      Defendants engaged in a group boycott to not
                                                      provide or severely limit order flow to
                                                      ABS/NYSE Bonds. Defendants also engaged in
                                                      collusive efforts to deny and/or delay
                                                      ABS/NYSE Bonds from gaining access to
                                                      Bloomberg’s Trade Order Management System
                                                      (“TOMS”), an essential facility necessary for
                                                      any new entrant providing electronic trading of
 ABS/NYSE                         1976-now            corporate bonds.
                                                      Defendants refused to participate with
 Bonds.com                        2005-2014           Bonds.com in a concerted manner.

                                                      Defendants abused their board positions on
                                                      BondDesk to remove leadership that had
                                                      pursued offering retail-sized odd-lot investors
                                                      more transparency and better pricing.
                                                      Defendants also used TradeWeb to acquire
                                                      BondDesk and permanently foreclose BondDesk
 BondDesk                         1999-now            as a retail-focused platform.
                                                      Trading Edge was acquired by MarketAxess, an
                                                      electronic trading platform open only to
                                                      institutional investors and founded by, among
                                                      others, JPMorgan. MarketAxess shuttered
 Trading Edge                     1999-2001           Trading Edge’s anonymous trading platform.




                                                 54
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 59 of 111




       A.      Defendants’ Pattern of Punishing Dealers Who Might Engage in Competitive
               Trading Activity

       136.    From the 1980s through the present, Defendants have engaged in a pattern of

parallel conduct to threaten or inflict penalties on any market participant that might have engaged

in competitive trading activity with the potential to narrow the bid ask spreads in odd-lots.

       137.    In particular, Defendants refused to transact business with any market participant

that threatened the operation of their conspiracy. They did so by placing them in a “penalty box”

– a form of discipline that could range from several weeks to several months. During time in the

penalty box, no employees of the Defendant firm administering the discipline would transact with

the penalized market participant. For example, when odd-lot traders employed by InterVest

engaged in trading that Salomon Smith Barney (later acquired by Citigroup) deemed to be

“disruptive” of the market, Salomon refused to do business with those traders. None of the other

Defendants stepped in to do business with the traders, instead, as one would expect in a competitive

market.

       138.    Defendants efforts to punish those who threaten to narrow odd-lot spreads continue

to this day. During the period from 2015-2019, due to the growth of its ETF bond fund business,

Blackrock needed to rebalance its ETF bond portfolios as well as respond to redemption requests

in such bond fund portfolios requiring it to trade odd-lot bonds. Because of the increasing volume

of such odd-lot bond trades, Blackrock was motivated to execute such odd-lot trades at narrower

spreads than offered by the Defendant. Blackrock began to use competitive regional banks and

brokers such as First Tennessee, Piper Jaffrey, and McDonald & Co. for its odd-lots trading needs

because of the narrower spreads they provided. When defendant Morgan Stanley learned that

Blackrock was providing First Tennessee with axe sheets and allowing it to gain business because

of the narrower spreads that it was providing, Morgan Stanley threatened to limit any business that



                                                55
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 60 of 111




it transacted with First Tennessee and blackball them. Defendant Morgan Stanley took such steps

in order to punish First Tennessee for offering narrower spreads for such transactions.

       139.    As more and more bond traders moved to electronic trading platform, Blackrock

also began to use MarketAxess as a venue for executing the odd-lot bond trades that were necessary

to rebalance its ETF bond funds and to process redemptions. During the period from 2016 through

2018, Blackrock used electronic RFQ’s available on MarketAxess to execute directly with regional

banks such as First Tennessee, Piper Jaffrey, and McDonald & Co. in order to benefit from the

narrower spread that such dealers provided. Eventually, defendants Morgan Stanley and Citibank

learned of these transactions and threatened to limit any business that they transacted with First

Tennessee for offering narrower spreads for such transactions.

       140.    When individual employees of disciplining Defendant dealers tried to help the

traders that were being penalized (by, for example, transacting business with them), they did so at

risk of losing their jobs with the Defendant dealer. The substantial risks faced by employees

ensured that the penalty box – the disciplining action – worked.

       B.      Dealers Shut Down the InterVest Trading System

       141.    In the mid-1990s, InterVest Financials Services was set to debut a new electronic

trading system for corporate bonds. The system promised anonymous, push-button trading, which

promised to cut commissions by over 75%. InterVest struck a deal with Bloomberg to provide its

system on Bloomberg terminals. The relationship quickly soured.

       142.    Following the announcement of InterVest on Bloomberg, bond dealers began to

complain to Bloomberg that InterVest offered a service that competed with them.             When

Bloomberg tried to put a moratorium on InterVest going live, InterVest threatened legal action.

InterVest’s time on Bloomberg, however, was short-lived. Barely a year after launching in




                                                56
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 61 of 111




December 1996, Bloomberg terminated the service by February 1998 due to pressure from

Defendants.

       C.      Defendants’ Joint Ownership of TradeWeb Allowed Them to Stifle
               Competition from Electronic Platforms that Threatened to Improve Odd-Lot
               Pricing

       143.    TradeWeb was founded in 1996 (with its first electronic marketplace going live in

1998) by Jim Toffey, a former Credit Suisse employee. Initial funding came from Credit Suisse,

Lehman Brothers (later acquired by Barclays), Salomon Smith Barney (later acquired by

Citigroup), and Goldman Sachs. By 2004, TradeWeb had added Citigroup, Merrill Lynch, Morgan

Stanley, JPMorgan, and Deutsche Bank to its consortium of owners.

       144.    TradeWeb initially focused on Treasury bonds, but it was soon apparent that its

electronic trading platform could work for corporate bond trading as well.

       145.    But instead of using their joint ownership in TradeWeb to advance it as a successful

electronic trading platform – such as NASDAQ – that would bring in more profits through

increasing trade volume, Defendants stifled its growth. Absent their joint interest in squelching

transparency in the market for odd-lot trading, Defendants would have promoted TradeWeb as a

platform for all trades, including odd-lots. Joint owners in a company like TradeWeb – in a world

in which those owners were competing with one another rather than colluding – would want to see

more trades to increase the platform’s profits. The more trades going through the platform,

including odd-lots, the better. But instead of advancing the interests of the company that they

jointly owned, Defendants acted in parallel to ensure it would never threaten the source of their

anticompetitive profits in the sale of odd-lot bonds: complete opacity.

       146.    News reports from this period suggest that Defendants invested in TradeWeb out

of fear that emerging electronic markets would decrease their market power in corporate bonds.

In 2001, Forbes explained that “TradeWeb came to life as much out of fear as out of efficiency.


                                                57
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 62 of 111




For brokers, electronic ordering systems threatened to squeeze already thin margins even further.

But unlike new digital startups that sought to eliminate established intermediaries, TradeWeb was

created with the aim of maintaining the status quo. TradeWeb helps existing bond brokers and

dealers do their jobs faster.”25

        147.    A 2000 Euromoney article laid the situation out in even starker terms, describing

TradeWeb was “the textbook case on the politics of multi-bank consortia.”26 The Euromoney

article cited an example where TradeWeb’s bank owners founded rival platforms to TradeWeb to

weaken TradeWeb itself. According to the Euromoney article, TradeWeb shareholders Goldman

Sachs, Merrill Lynch, and Morgan Stanley founded BondBook as an attempt to preempt

TradeWeb’s entry into the non-treasuries bond market. Summing up the situation, the Euromoney

article explained that “ultimately TradeWeb is only as independent as the seven banks [that own

it] want it to be. And all of them are invested in other models: five are in BondBook (Deutsche,

Goldman, Merrill [now owned by Bank of America], Morgan Stanley, Salomon [now owned by

Citigroup]) and the other two, CSFB [Credit Suisse] and Lehman [now owned by Barclays], are

in MarketAxess.”

        148.    The same Euromoney article quoted one unnamed “head of investment banking e-

commerce at a US investment bank” as saying, “[h]aving a stake in BondBook or MarketAxess is

a way of replacing money which we made on market-making but which will be lost once it goes

electronic[. . . .] That’s why we run them as for-profit businesses [rather than utilities]. But if an

anonymous platform such as BondBook [or TradeWeb or MarketAxess] succeeds, it will kill


25
       Neil Weinberg, B2B Grows Up, FORBES (Sept. 10, 2001), https://www.forbes.com/
best/2001/0910/018.html.
26
        Antony Currie, Could TradeWeb unravel from inside?, EUROMONEY (Dec. 1, 2000),
https://www.euromoney.com/article/b1320hxsf8zy1x/could-tradeweb-unravel-from-inside.




                                                 58
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 63 of 111




market-making profits for everyone. So if you’re not an equity holder, you lose revenues and you

get no compensation for it.”27 Defendants’ purchase of anonymous platforms that would otherwise

introduce innovation and efficiencies to odd-lot trading and threaten cartelist profits is a game of

“catch and kill” that enables the Defendants to maintain their ability to extract monopoly rents

from Plaintiffs and the Class.

       149.    In 2004, Thomson Reuters purchased TradeWeb from its dealer bank owners. At

least one source has attributed this sale to “regulatory concerns over potential conflicts of interest

and competition issues in dealer-owned networks.”28 Indeed, in 2000, the Department of Justice

had issued antitrust civil investigative demands to similar electronic bond trading platforms

BondBook, BondDesk, and MarketAxess, and contacted Merrill Lynch, Salomon Smith

Barney/Citigroup, Morgan Stanley, and Deutsche Bank as part of a probe the DOJ described as an

effort to look into “the competitive effects of certain joint ventures in the online bond trading

industry.”29

       150.    As part of the sale of TradeWeb to Thomson Reuters, however, the Defendants

agreed to a four-year contract whereby “the founding investment banks . . . would steer liquidity

to TradeWeb.”30



27
       Id.
28
        Wall Street firms pay $180 million to buy back into TradeWeb, FINEXTRA (Oct. 11, 2007),
https://www.finextra.com/newsarticle/17582/wall-street-firms-pay-180-million-to-buy-back-
into-tradeweb.
29
       John Parry, Online Bond Trading Tie-Ups Highlight an Antitrust Issue, WSJ (May 10,
2001), https://www.wsj.com/articles/SB989513870694056329.
30
        Ivy Schmerkin, BREAKING NEWS: Thomson Plans to Spin Off TradeWeb, WALL STREET
&      TECHNOLOGY      (Oct.   10,    2007),    https://web.archive.org/web/20170109021802/
http://www.wallstreetandtech.com/trading-technology/breaking-news-thomson-plans-to-spin-off-
tradeweb/d/d-id/1258992.




                                                 59
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 64 of 111




       151.    With that deal scheduled to end in 2008, Thomson Reuters “realized the banks

would take their liquidity and shop it around, which would threaten the value of TradeWeb.”31 To

prevent that from happening, Thomson Reuters proposed “Project Fusion,” a joint ownership

structure that went into effect in January 2008 that gave minority ownership stakes in TradeWeb

to Credit Suisse, Goldman Sachs, Lehman Brothers (later acquired by Barclays), Merrill Lynch

(later acquired by Bank of America), Morgan Stanley, JPMorgan, Deutsche Bank, and RBS.32 In

April 2008, Citigroup acquired an equity stake in TradeWeb as well.33

       152.    Defendants’ ownership of TradeWeb (as well as other platforms, such as

MarketAxess) gave them both the ability to shut out retail odd-lot investors from using these

platforms, and the ability to use TradeWeb as a “stalking horse” to catch and kill would-be

electronic platforms that threatened to offer better transparency and pricing to retail odd-lot

investors (as discussed further below). To this day, in what can only be explained by Defendants’

refusal to support it as a competitive platform for odd-lots trades, TradeWeb does not allow access

to retail investors to trade odd-lot corporate bonds, and continues to maintain a dealer-to-dealer

market structure rather than all-to-all trading. By denying TradeWeb access to retail investors,

Defendants perpetuate their ability to widen spreads (and thus accrue supracompetitive profits) for

odd-lot transactions.




31
       Id.
32
       Id.
33
        Thomson Corp., Citi Takes Equity Stake in TradeWeb, MARKETSCREENER (April 8, 2008),
https://www.marketscreener.com/THOMSON-CORP-14638/news/Thomson-Corp-Citi-Takes-
Equity-Stake-in-Tradeweb-491596/.



                                                60
         Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 65 of 111




         D.     Defendants’ Group Boycott and Collusive Effort to Deny and/or Delay
                ABS/NYSE Bonds from Gaining Access to Bloomberg’s Trade Order
                Management System (“TOMS”)

         153.   As discussed above, prior to the Great Depression, exchange-based trading of

corporate bonds predominated in the United States. In 1976, the New York Stock Exchange

(“NYSE”) attempted to revitalize bond exchange trading by introducing the Automated Bond

System (“ABS”), an electronic bond order book with time and price priority. The ABS originally

allowed trading in 1,000 debt security issues, including corporate bonds.

         154.   However, despite backing by the NYSE and the historical success of exchange-

based trading for corporate bonds, ABS failed. By 2002, only 5% of all corporate bonds were

listed on ABS for trading. By 2006, only 333 U.S. corporate bond issues (around 1% of the total

number of unique TRACE-eligible corporate bond issues traded that year) traded on ABS.

         155.   In 2007, ABS was replaced by NYSE Bonds, which stated that its goal was to allow

trading in 6,000 debt security issues, mostly corporate bonds.34 NYSE Bonds offered pre-trade

transparency for investors on pricing, and had a pro-investor impact on bond pricing: a 2014 study

found that corporate bonds listed on NYSE Bonds between 2008-2011 had bid-offer spreads –

even when traded OTC – that were 10 basis points lower than comparable bond issues not listed

on NYSE Bonds and only traded OTC.35 The positive effect on prices found for investors applied

to all sizes of trades, but was greatest for so-called retail-sized trades of less than $100,000.

         156.   Despite its success at improving transaction costs for bond investors (in particular

retail bond investors trading exclusively in odd-lots), NYSE Bonds failed to gain traction in trading


34      Liz Moyer, NYSE Plunges Into Bonds, FORBES (March 23, 2007),
https://www.forbes.com/2007/03/23/nyse-bonds-trading-biz-cx_lm_0323nyse.html#e370b23d7
d3e.
35
         Fan Chen and Zhuo Zhong, Pre-Trade Transparency in Over-the-Counter Markets (July
2014).



                                                  61
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 66 of 111




among dealers. As of November 2017, only 25 bond dealers continued to participate in NYSE

Bonds. Even this number might overstate participation in trading corporate bonds on NYSE Bonds

– NYSE Bonds does not identify what dealer participants trade in or at what volumes they trade,

so participants may be trading only limited numbers of corporate bonds, or even none at all, since

NYSE Bonds also provides municipal bond trading, and U.S. and foreign government bond

trading.

       157.    ABS and NYSE Bonds failed to achieve larger-scale success among investors

because of (a) a concerted boycott of the platforms by Defendants, and (b) collusive efforts by

Defendants to deny or delay NYSE Bonds access to the Bloomberg TOMS facility, an essential

venue necessary for any newcomer seeking to participate in and compete within the corporate bond

market. By impeding the growth and success of ABS and NYSE Bonds, Defendants hindered

increased pre-trade price transparency in the odd-lot bond market, thereby preventing increased

price competition within that market.

       158.    Defendants engaged in a group boycott to not provide or allow order flow to

ABS/NYSE Bonds, or to severely limit such order flow to a small number of corporate bond issues.

       159.    All entities trading securities electronically use trade order management systems

for execution, administration, accounting, compliance, and other related trading needs. Generally

speaking, a given type of security will only have one dominant trade order management system,

as it is time- and cost-prohibitive for all parties to support multiple systems.

       160.    A new entrant in the electronic trading market for a given security must offer

connectivity to the pre-existing dominant trade order management system in place for that security.

These trade management systems are necessary portals to the market for electronic trading in that




                                                  62
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 67 of 111




type of security, and, as such, are essential facilities for interconnected access for any new

electronic trading platform.

       161.    With respect to the electronic trading of corporate bonds, the sole trade order

management system in place in the market during the Class Period is Bloomberg’s TOMS.

Bloomberg advertises TOMS as “deliver[ing] global, multi-asset solutions for front-end inventory,

trading and middle- and back-office operations” that allow users to “optimize your voice and

electronic trade workflow, increase global distribution to markets, manage risk and compliance

and improve operational efficiency.” Everyone trading corporate bonds electronically, including

Defendants, must use Bloomberg TOMS. Thus, access to Bloomberg TOMS is essential for

participating and competing in this market.

       162.    Obtaining access to Bloomberg TOMS should have taken a short period of time for

NYSE Bonds, particularly given the significance and power of the New York Stock Exchange –

at most, five months. Instead, NYSE Bonds was not given a connection to Bloomberg TOMS for

18-19 months – a delay that crippled NYSE Bonds’ ability to gain traction in the electronic bond

trading market.

       163.    Defendants – which are large financial institutions with significant accounts with

Bloomberg’s separate and profitable Bloomberg Terminal business – used their market power and

value to Bloomberg as Bloomberg Terminal customers to force Bloomberg to materially delay

NYSE Bonds’ connection to the essential facility of Bloomberg TOMS. Defendants forced

Bloomberg to delay NYSE Bonds’ connectivity through Bloomberg TOMS by threatening to

terminate or reduce their Bloomberg Terminal leases if Bloomberg failed to do so.

       E.      Defendants’ Refusal to Participate with Bonds.com

       164.    Another example of Defendants’ collusive conduct designed to prevent competition

from electronic platforms is their refusal to deal with Bonds.com.


                                               63
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 68 of 111




       165.    Bonds.com was founded in 2005 by John J. Barry IV, a former bond underwriter

and trader at ABN-AMRO Bank. According to Barry, Bonds.com had “a single goal in mind:

Empower the self-directed individual and institutional investors with a no cost trading platform,

enabling execution, aggressive pricing and education in the fragmented fixed income market

place.”36 Bonds.com sought to do this with electronic, all-to-all, anonymous exchange-like trading

focused on retail and institutional investors transacting in odd-lots of corporate bonds.

       166.    Bonds.com’s initial bond trading platform, BondStation, launched in January 2008,

and was open to both retail and institutional investors. BondStation’s marketing materials boasted

that it was “The End of the Middle Man” and cast itself as the solution to “Price gauging [sic] by

dealers” that could result in markups of “3% or more along the way,” with “100% price and product

visibility,” “fee-less transactions,” and “no liquidity provider fees.”

       167.    After just three months, however, Bonds.com jettisoned BondStation’s retail odd-

lot focus amidst pressure from dealers such as Defendants.            In April 2008, the company

“[r]efocused from the retail segment to the institutional segment due to market conditions and

other economic factors.” One of those “market conditions” was a group boycott of the retail-

focused BondStation by dealers. The majority of trades executed on BondStation remained retail

up through May 2008; after that point, institutional trades predominated.

       168.    In 2010, the company discontinued its use of BondStation and its service for

“institutional and self-directed individual fixed income investors,” and shifted to a platform called

BondsPro, which “offers professional traders and large institutional investors an alternative trading

system to trade odd-lot fixed income securities.” This shift to a focus on institutional odd-lot


36
       Bonds.com CEO John J. Barry IV Provides Comprehensive Company Update in Open
Letter to Investors, BONDS.COM, http://files.shareholder.com/downloads/BONDS/0x0x239374/
45717632-ec8f-4b11-80b1-97b56386fa33/BDCG_News_2008_10_7_General_Releases.pdf.



                                                  64
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 69 of 111




investors rather than retail investors allowed Bonds.com to secure two rounds of funding to

continue operations. BondsPro, however, continued to allow all-to-all, anonymous, exchange-

style trading – trading that would eliminate Defendants as middlemen, or force them through

anonymous pricing competition to lower odd-lot bid-offer spreads.

       169.    Between 2012 and 2013, Bonds.com sought order flow and participation on its

BondsPro platform from major corporate bond dealers like Defendants, including Bank of

America, JPMorgan, and Morgan Stanley, among others.

       170.    None of the dealers would participate with Bonds.com and the Defendants

monitored and policed their conspiracy to make sure there would be no defectors. Bank of

America indicated that it had interest in participating on BondsPro, but that it could not do so due

to the blowback it would suffer from other Defendants. Of course, threatening to punish cartel

defectors is further evidence of the existence of the conspiracy. Bank of America stated that it

would only be willing to participate on Bonds.com if at least one or two of the larger dealers (such

as Morgan Stanley or JPMorgan) also participated and could provide it cover from retribution.

       171.    As a result of this group boycott by Defendants of Bonds.com’s all-to-all,

anonymous odd-lot trading platform, Bonds.com ran out of money by late 2013 and was sold in

2014 to MTS, a subsidiary of the London Stock Exchange Group.

       F.      Defendants Abused Their Board Positions on BondDesk to Remove
               Leadership that Had Pursued Offering Retail-Sized Odd-Lot Investors More
               Transparency and Better Pricing

       172.    BondDesk was founded in 1999 as a bond platform designed to “effectively

distribute dealer inventory to regional broker-dealers, smaller shops and investment advisors.”37



37
        See REUTERS: Alternative trading system BondDesk up for sale (Aug. 31, 2013),
https://www.reuters.com/article/idUS6254185320130901.



                                                65
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 70 of 111




From its inception, BondDesk focused on retail-sized trades and catered to investment advisors

representing retail investors, but it was not directly open to retail clients.

        173.    By 2004, BondDesk had grown to a 100-employee company. Much like TradeWeb

and MarketAxess, however, it had sold ownership stakes to 14 major banks, including Defendants

such as Goldman Sachs, Bank of America, JPMorgan, and Wells Fargo.

        174.    In exchange for their investments in BondDesk, Goldman Sachs, Bank of America,

JPMorgan, and Wells Fargo (themselves or via predecessors they later acquired) eventually

secured six of the 11 seats on the Board of Directors of BondDesk in 2004 for individuals affiliated

with Defendants: Brad Levy (Goldman Sachs), Richard Kolman (Goldman Sachs), Matthew

Frymier (Bank of America), Charles Forrest (A.G. Edwards, later acquired by Wells Fargo),

Ronald Hersch (Bear Stearns & Co., later acquired by JPMorgan), and Thomas Hoops (First Union

Investors, Inc., later acquired by Wells Fargo).

        175.    Despite investing in BondDesk, Defendants saw the innovations that BondDesk

and its management had introduced to the bond market (including in regard to improving

transparency and price competition for odd-lots) as a threat to the supracompetitive profitability

they enjoyed from wider bid-offer spreads on odd-lots of corporate bonds.

        176.    In response to this threat, Defendants conspired to use their positions on the

BondDesk board to remove the existing management of BondDesk from their day-to-day

leadership positions at the company in 2004. Brad Levy of Goldman Sachs and Matthew Frymier

of Bank of America, in particular, led this effort.

        177.    Defendants pressured the leadership of BondDesk to leave by raising false concerns

with the rest of BondDesk’s board about the accounting BondDesk used for stock options. At the

time, BondDesk used Grant Thornton as its outside accounting firm.




                                                   66
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 71 of 111




       178.    Levy and Frymier began by reaching out to Grant Thornton’s partner in charge of

the BondDesk account, and encouraged him to raise a red flag regarding the existing accounting

treatment for stock options and the need to restate BondDesk’s accounting statements. Levy and

Frymier realized that if there were any improprieties in the stock option accounting treatment,

management would be held responsible.

       179.    In exchange for raising the red flag, Levy and Frymier offered to refer additional

accounting clients to Grant Thornton.

       180.    Grant Thornton agreed to raise the red flag requested by Levy and Frymier, and the

board (again controlled by a majority of directors affiliated with Defendants) used this stock

options accounting issue as a ruse for a vote to remove BondDesk management, who was not

supportive of the Defendants’ interest in maintaining a corporate bond market in which odd-lot

investors had little transparency and where Defendants could realize supracompetitive profits from

wider bid-offer spreads resulting from them not having to compete.

       181.    After odd-lot supportive management was forced out of, or sidelined from,

BondDesk management, the Grant Thornton review of the stock options accounting issue was

resolved without any changes being made to the existing accounting procedure.

       G.      Defendants Use TradeWeb (Which They Owned) to Acquire BondDesk and
               Permanently Foreclose BondDesk as a Retail-Focused Platform

       182.    Later, in 2006, Advent International Corporation, a private equity firm, bought a

majority stake in BondDesk Group from its bank owners, thereby freeing BondDesk to pursue

business from (and improve prices for) retail-focused odd-lot traders. As a first step in this process,

BondDesk announced in 2007 that it was extending its “online odd-lot fixed-income marketplace

to institutional traders and portfolio managers,” but not retail investors directly. It did so via its




                                                  67
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 72 of 111




BondDesk Institutional platform, which “connect[ed] broker-dealers through a centralized

marketplace by offering a diverse pool of liquidity.”38

        183.   By 2011, BondDesk was facilitating roughly a third of all retail-sized trades and

was the primary bond trading platform for retail odd-lot-sized trades by several major retail and

institutional investment advisors.    BondDesk’s success was due, in part, to undercutting

Defendants’ pricing. As one industry participant stated, BondDesk was “help[ing] the consumer

to not absolutely get killed. Consumers can buy 10 bonds for not so much higher a spread than

what institutions pay for 10,000 bonds.”39

        184.   In August 2011, BondDesk hired Kim Bang from Bloomberg to be its CEO.

Mr. Bang announced that his plan was to roll out a technology system at BondDesk for direct retail

trading without the involvement of portfolio managers – directly threatening Defendants’ role as

intermediaries in the OTC market and the supracompetitive bid-offer spreads they charged retail

odd-lot investors. To this end, Mr. Bang implemented BondWorks, which created workstations

for advisors and brokers to have direct access to BondDesk’s fixed income wealth management

platform. Nineteen out of the top 20 bond brokers, including E*Trade, were expected to use

BondWorks, which would eventually enable retail investors to access BondDesk for trading

directly.

        185.   By November 2011, BondDesk had also announced a partnership with Trade West

Systems, a division of MarketAxess, to enable “BondDesk clients to seamlessly source liquidity


38
      See BondDesk Extends Largest Online Odd-Lot Fixed Income Marketplace, BUSINESSWIRE
(May 29, 2007), https://www.businesswire.com/news/home/20070529005238/en/BondDesk-
Extends-Largest-Online-Odd-Lot-Fixed-Income-Marketplace.
39
      See Brooke Southall, Executive leaves Bloomberg with ambitious plan to unify the retail
bond market, RIABIZ (Aug. 18, 2011), https://www.riabiz.com/a/2011/8/19/executive-leaves-
bloomberg-with-ambitious-plan-to-unify-the-retail-bond-market.




                                                68
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 73 of 111




from third party platforms . . . in effect creating a retail supermarket for bonds.”40 This service

was immediately made available to BondDesk’s dealer clients, but not retail investors. In August

2013, BondDesk reaffirmed its commitment to making “fixed income markets more transparent

and accessible to retail investors” by temporarily making its Factsheet bond pricing service free of

charge to any investor (up until then, the service had only been available to financial advisors using

BondWorks).41

       186.    Threatened by these moves that would provide greater price transparency to retail

odd-lots investors and allow retail investors the opportunity to trade outside of the Defendant-

controlled and intermediated OTC market, Defendants took action. Specifically, TradeWeb – an

electronic platform open only to institutional investors and owned in part by Bank of America

Merrill Lynch, Barclays, Citigroup, Goldman Sachs, JPMorgan, and Morgan Stanley – acquired

BondDesk on November 1, 2013 for a rumored $200 million (which was significantly less than

Advent had paid for it in 2006, and bewildering, given BondDesk’s growth and the high and

increasing proportion of trades that were occurring via BondDesk in the odd-lot market).

       187.    Initial reports suggested that BondDesk’s purchase by TradeWeb would present an

opportunity for TradeWeb to expand into retail bond trading and to break the boundaries between

retail and institutional liquidity. Reuters noted that BondDesk’s sale was an opportunity to

“improve how bonds are presented to retail customers” and to “make pre-trade pricing and



40
       See BondDesk Announces Partnership with Trade West Systems to Include Aggregation to
Extend to Rival Platforms, BUSINESSWIRE (Nov. 21, 2011), https://www.businesswire.com/
news/home/20111121005163/en/BondDesk-Announces-Partnership-Trade-West-Systems-
Extend.
41
      See BondDesk’s Bond Factsheet Service Now Free for a Limited Time to All Investors,
BUSINESSWIRE (Aug. 14, 2013), https://www.businesswire.com/news/home/20130814005758/en/
BondDesk%E 2%80% 99s-Bond-Factsheet-Service-Free-Limited-Time.




                                                 69
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 74 of 111




benchmarks more accessible. . . . [the] BondDesk platform is the perfect place for this information

to be available. Its new owner could take the lead in the odd-lot market.”42

       188.    Rather than use BondDesk’s promise to improve trading, transparency, and

ultimately prices for retail investors, Defendants (via TradeWeb) instead closed off BondDesk

access for retail investors, unless those investors who were acting through Defendants or other

institutional investors/dealers as middlemen. BondDesk was folded into TradeWeb Direct – a

platform that provided RFQ and click-to-trade trading in odd-lots, but was only open to

institutional investors and dealers.43

       189.    Today, TradeWeb Direct (formerly BondDesk) facilitates one in seven corporate

bond trades reported to TRACE. All of these trades, however, occur exclusively through dealers

such as Defendants, as TradeWeb Direct is “on the desktop of every financial adviser at UBS,

JPMorgan, Stifel Nicholas, RBS, Raymond James, BBNT, RW Baird. . . . [and in] pre-rollout/pilot

stage at Morgan Stanley, Wells Fargo, Ameriprise Financial, Vanguard, and Fidelity.”44 Because

Defendants have prevented investors in odd-lots from using BondDesk as an actual all-to-all

direct-trading platform, BondDesk does nothing to reduce the bid-offer spreads of odd-lot

transactions relative to round lot transactions of the same bond issues, thereby perpetuating

Defendants’ ability to accrue supracompetitive profits from odd-lot investors.




42
       See Reuters, supra note 35.
43
       A FAQ on TradeWeb’s website notes that “you must be an institutional investor to trade
on TradeWeb” and that you are required to be “set up with dealers to trade on TradeWeb.”
44
       See https://events.wealthmanagement.com/tradeweb-direct (last visited Oct. 28, 2020).




                                                70
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 75 of 111




       H.      Other Retail Focused Electronic Platforms for Trading Bonds Failed Due to
               Defendants’ Resistance

       190.    Defendants’ agreement to prevent competition from electronic platforms focused

on retail bond investors dealing in odd-lots spanned nearly 20 years and continues to this day.

       191.    In the late 1990s, with the advent of the internet, there was an explosion of bond e-

trading startup companies. According to a 2001 report by the Tuck School of Business at

Dartmouth, 89 fixed-income trading platforms existed in the first quarter of that year.45 Almost

all of these late 1990s-early 2000s electronic trading platforms for corporate bonds failed within a

few years. While some lacked sufficient capitalization, others had sub-standard technology, and

still others had flawed business models, the largest impediment to the success of these platforms

was (and remains) the resistance of Defendants. As one journalist noted:

        Sell-side resistance to the wave of new [electronic] platforms was motivated by
        profit-and-loss (P&L). Dealers controlled the corporate bond trade. Something
        like an order book or matching system, where the buy side can trade directly with
        each other, would have pushed them farther toward the sidelines. It is believed
        that they helped eliminate those platforms which might otherwise have gained
        traction and cut them out. . . .

        [A 2013] Tabb [Group] poll . . . showed 75 percent of [dealer] respondents calling
        “vested interests” the biggest reason why central limit order books [a.k.a.
        exchange-based electronic platforms] have had trouble finding a foothold in fixed
        income.46

       192.    Even when such electronic platforms had success, they were quickly acquired and

shuttered by Defendant-backed platforms, as occurred with BondDesk. For instance, Trading

Edge had some success in 1999-2000 with an exchange-like electronic trading platform that



45
       Examples of such platforms included BondConnect, BondGlobe, BondHub, BondLink,
InterVest, Visible Markets, XBond, Limit Trader, and Trading Edge. See Jake Thomases,
Corporate Bonds: The Lost Generation of Corporate Bond Platforms, WATERSTECHNOLOGY
(May 31, 2013).
46
       Id.



                                                71
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 76 of 111




allowed anonymous matching on bond trades designed to increase available liquidity to investors

and thereby decrease bid-offer spreads.

       193.    However, in March 2001, Trading Edge was acquired by MarketAxess, an

electronic trading platform open only to institutional investors and founded in 2000 by, among

others, JPMorgan. As late as 2011, JPMorgan Asset Management Holdings Inc. still held a 17.5%

stake in MarketAxess. Richard McVey, CEO of MarketAxess, said that the company “believe[s]

investor response to having both multi-dealer and anonymous trading models on one platform will

be overwhelmingly positive,” and MarketAxess stated that it would integrate Trading Edge’s

anonymous trading capability to its current platform, offering investors the option of immediate

liquidity through disclosed counter party or anonymous trading.

       194.    However, within seven months of the acquisition, MarketAxess shuttered Trading

Edge’s anonymous trading platform, stating that it had “decided to terminate [Trading Edge’s]

anonymous convertible and municipal bond trading platforms and currently offer U.S. corporate

bond and emerging bond trading on a fully disclosed [i.e., non-anonymous] basis only.” As one

analyst later noted, Trading Edge was “an anonymous model that could have threatened

MarketAxess’s business model” – and also therefore threatened the centrality and control over bid-

offer spreads that MarketAxess’s bond dealer backers (including Defendants) enjoyed.

       I.      The Survival of Electronic Platforms that Are Only Open to Institutional
               Investors Is Further Proof of Defendants’ Anticompetitive Conduct

       195.    Platforms restricted to institutional investors are the only corporate bond electronic

trading platforms on which Defendants participate, and hence, the only platforms that have

sufficient market connectivity to survive. This is clear evidence that Defendants agreed to stop

the emergence of electronic trading platforms that sought to increase pre-trade pricing

transparency and increase pricing competition for retail investors trading in odd-lots. At present,



                                                72
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 77 of 111




three electronic trading platforms – MarketAxess, TradeWeb, and Bloomberg TOMS – represent

approximately 97% of the market in electronic trading of corporate bonds. All three of these

platforms have significant relationships with Defendants, and all three of these platforms are only

available to institutional investors.

        196.    Defendants collectively held a 46% ownership stake in TradeWeb as of the filing

of its Form S-1 Registration Statement with the SEC on March 7, 2019 as part of TradeWeb’s

initial public offering.

        197.    While Bloomberg is not itself a dealer, its business is significantly dependent upon

its relationships with dealers such as Defendants, who utilize and subscribe to both the Bloomberg

TOMS for corporate bonds, and the extensive Bloomberg Terminal system.

        198.    While not exchange-based trading platforms (they are more accurately described as

electronic versions of traditional OTC/dealer market trading), these three electronic trading

platforms nonetheless allow investor-to-investor direct trading (without intermediary dealers), and

increase pre-trade pricing transparency, which results in better competition on pricing and lower

transactional costs for institutional investors trading in corporate bonds.

        199.    All three platforms also allow their institutional investor customers to trade in odd-

lot transactions, demonstrating that these platforms could accommodate retail investors dealing

exclusively in odd-lot transactions.

        200.    Despite this fact, all three of these electronic trading platforms are closed to retail

investors – investors who deal exclusively in odd-lot transactions. Even as other markets with a

great deal of risk to investors – foreign exchange, options, futures, stocks – are open to retail

investors on electronic platforms, the corporate bond market remains closed.




                                                  73
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 78 of 111




        201.    Another recent site in the U.S. corporate bond space, BondCliQ, is an electronic

quote feed that claims to be attempting to modernize corporate bond trading by “enabl[ing] all

participants to see the same quotes, including size, at the same time.” BondCliQ provides quotes

from dealers on corporate bonds, but requires participants to arrange trades themselves rather than

providing a platform for direct trading.

        202.    While BondCliQ has persuaded four of the top 10 U.S. corporate bond underwriters

to provide quotes on the site, it has only secured this participation because, like MarketAxess,

TradeWeb, and Bloomberg, it is only open to institutional round lot traders, advertising that it is

“focused on improving the institutional >=$1MM market for corporate bonds.” BondCliQ again

demonstrates that Defendants are only willing to participate in improving pre-trade price

transparency and competition for institutional round lot traders, and will not participate if such

benefits might flow to retail investors so as to maintain their supracompetitive pricing on retail

sized odd-lot trades.

        203.    The fact that electronic trading platforms (like MarketAxess, TradeWeb, and

Bloomberg TOMS) and electronic pricing services (like BondCliQ) with pre-trade pricing

transparency and greater competition on pricing for odd-lots of corporate bonds are open to

institutional investors, but not retail investors, defies any economic, competitive justification.

Consequently, Plaintiffs and the Class members were required to buy odd-lots of corporate bonds

at higher prices and to sell odd-lots of corporate bonds at lower prices as a direct result of this, and

other, anticompetitive conduct by Defendants.




                                                  74
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 79 of 111




       DEFENDANTS ARE ALLEGED TO HAVE ENGAGED IN SUBSTANTIALLY
       SIMILAR CONDUCT IN OTHER TRADING MARKETS TO RESTRAIN THE
       EVOLUTION FROM OTC TRADING TO ELECTRONIC TRADING,
       INCLUDING EXCHANGES

       204.     Defendants’ anticompetitive conspiracy to restrict competition on pricing for odd-

lots of corporate bonds is not an isolated occurrence. Defendants engaged in multiple, similar

anticompetitive conspiracies in other markets for financial instruments during the Class Period that

led to government investigations, criminal trials and convictions, billions of dollars in fines, and

successful litigation by injured investors. Plaintiffs briefly describe in this and the next section 10

such cases of Defendants’ recidivist behavior in terms of antitrust law violations.

       205.     These findings further support the conspiracy alleged in this complaint because they

demonstrate each Defendant’s previous willingness to collude in precisely this fashion before

and/or collude in other anticompetitive ways in connection with financial instruments. They also

demonstrate the Defendants’ deficient sales and trading compliance and oversight during the Class

Period to prevent this type of conduct. Furthermore, their history of past anticompetitive collusion

in the financial markets supports the feasibility and plausibility of the anticompetitive odd-lot

conspiracy alleged herein, and Defendants’ failure to employ sufficient compliance and oversight

systems in their sales and trading businesses to detect such anticompetitive conduct during the

Class Period.

       A.       Credit Default Swaps

       206.     The conduct in the CDS litigation47 was almost identical to the anticompetitive

conduct alleged in this complaint, and the CDS litigation involved most of the same defendants as

this complaint. The CDS defendants had been enjoying supracompetitive profits from inflated




47
       In re Credit Default Swaps Antitrust Litigation, No. 13-md-2476 (DLC) (S.D.N.Y.).



                                                  75
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 80 of 111




bid-offer spreads in the market as a result of the inefficiency of the market and their dominance of

the CDS OTC market. In the CDS litigation, plaintiffs alleged that the development of electronic

exchanges for CDS transactions threatened to introduce price transparency and other efficiencies

that would have eliminated CDS defendants’ ability to charge artificially inflated bid/ask spreads.

In order to protect their market power and to block low-cost exchange trading platforms from

entering the market, the CDS defendants allegedly conspired to successfully boycott electronic

exchanges and clearinghouses for CDS transactions. The CDS defendants used their influence as

the largest customers and members of the boards of IHS Markit and ISDA to pressure both entities

to agree not to grant licenses to CMDX, an exchange for trading CDS. CDS defendants’ concerted

efforts killed the exchange and deterred potential new entrants from setting up exchange trading

platforms, and thus, inefficient and expensive transactions persist in the CDS market, to the benefit

of CDS defendants and at great expense to investors.

       207.    The CDS litigation ultimately settled, with the CDS defendants agreeing to

collectively pay over $1.86 billion to plaintiffs harmed by the antitrust conspiracy.

       B.      Interest Rate Swaps

       208.    Investors filed an antitrust class action alleging a group boycott conspiracy among

major interest rate swaps (“IRS”) dealers including Defendants Bank of America, Barclays,

Citigroup, Credit Suisse, Deutsche Bank, Goldman Sachs, JPMorgan, Morgan Stanley, and RBS

(now NatWest) as well as other banks. The IRS complaint alleged that the IRS market was

historically an OTC market and the opaque nature of the OTC market allowed IRS defendants to

inflate the bid/ask spreads without buy-side customers having an effective way to obtain

competitive quotes on a real-time basis. When the IRS market became increasingly ripe for a shift

away from the traditional OTC model in favor of electronic exchange-like execution and clearing,

IRS defendants collusively blocked the entry of exchange-like electronic trading platforms that


                                                 76
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 81 of 111




threatened to disrupt the status quo. Defendants Goldman Sachs, Bank of America, Barclays, Citi,

Deutsche Bank, JPMorgan, and Morgan Stanley utilized “strategic investment groups” to

coordinate with other defendants to control how the IRS market would evolve so as to protect their

supracompetitive profits.

       209.    Specifically, in 2007, TradeWeb was planning to introduce electronic all-to-all

trading to the IRS market. In response to this threat, Defendants Bank of America, Barclays,

Citigroup, Credit Suisse, Deutsche Bank, Goldman Sachs, JPMorgan, Morgan Stanley, and RBS

joined an initiative they named “Project Fusion” and took control of TradeWeb’s IRS business to

prevent it from pursuing all-to-all electronic IRS trading, but without attracting scrutiny. Under

the cover of a supposedly lawful and independent enterprise, IRS defendants also used TradeWeb

as a forum to hold secret conspiratorial discussions and coordinate their efforts to squash any other

threats that arose going forward. The IRS defendants collectively starved and punished the new

platforms attempting to offer the buy-side access to an anonymous all-to-all trading until they

failed. In addition, the IRS defendants also worked together to systematically deny buy-side

customers to inter-dealer swap execution facilities, which they controlled, and used their market

power to threaten and retaliate against buy-side entities that attempted to participate in exchange-

style IRS execution. As a result of the conspiracy, the IRS market is artificially bifurcated: on

one side is an efficient dealer-to-dealer market, which is exclusively for dealers and allows

anonymous, competitive exchange-like trading; on the other side is an opaque and inefficient

dealer-to-customer OTC market where investors must trade with select dealers and cannot trade

with one another – a bifurcation similar to the one between odd-lots and round lots of corporate

bonds trading. This conspiracy allowed the IRS defendants to extract billions of dollars in higher

trade costs from the IRS investors.




                                                 77
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 82 of 111




       210.    The IRS defendants’ motion to dismiss was partially denied and the case is pending

in the United States District Court for the Southern District of New York.48

       C.      Stock Loan Market

       211.    Plaintiffs in the stock loan market litigation49 allege that defendants conspired to

prevent modernization of the stock loan market. While technological progress has improved other

financial markets, stock lending remains an opaque OTC market in which there is no central

marketplace for stock borrowers and lenders to trade directly with one another or see real-time

pricing that could help secure better financial terms. Instead, stock lenders and borrowers must

transact through intermediaries, also known as “prime brokers,” who take a massive cut of nearly

every stock loan transaction. The six investment banks named in the Stock Loan action are the

dominant prime brokers in the U.S., including Bank of America, Credit Suisse, Goldman Sachs,

JP Morgan, and Morgan Stanley, together with other investment banks.

       212.    Recognizing the nascent threat posed by all-to-all electronic trading, Stock Loan

defendants conspired together to protect their mutual interests. Specifically, in 2001, Defendants

Barclays, Goldman Sachs, JPMorgan, and Morgan Stanley, along with a handful of other market

participants, formed a company called EquiLend and made it clear to market participants that all

new entrants into the market would need to go through EquiLend. Therefore, defendants used

EquiLend as a vehicle through which they could protect their privileged role as a broker on every

stock loan trade. Stock Loan defendants also used their membership in EquiLend as a pretext to

meet and discuss threats they saw to their privileged position in the stock loan market and how to

combat them. A major threat they identified was the development of competitive exchange


48
       In re: Interest Rate Swaps Antitrust Litigation, No. 1:16-md-02704 (S.D.N.Y.).
49
       Iowa Public Employees’ Retirement System v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,
No. 17-Civ-6221 (KPF) (S.D.N.Y.).



                                                78
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 83 of 111




platforms like AQS and SL-x for stock lending. In response, Stock Loan defendants starved those

start up platforms of liquidity and they used their influences with clearing houses to block these

platforms access to central clearing. In addition, Stock Loan defendants also used threats and

intimidation to discourage their customers from using these platforms. In order to prevent similar

threats from emerging in the future, Stock Loan defendants used EquiLend jointly to purchase the

intellectual property underlying those exchanges simply to make sure that no future entrant could

offer the same functionality to challenge their stock loan hegemony. Stock Loan defendants

collectively, again, via the vehicle of EquiLend, took a controlling ownership stake in AQS in

order to ensure that they would control all commercially viable paths to central clearing. As a

result of these alleged actions, Stock Loan defendants maintained their monopoly grip as prime

broker intermediaries, and, by extension, their ability to charge excessive fees under the cover of

price opacity – the precise pattern of conduct engaged in by Defendants in this case in connection

with odd-lots of corporate bonds.

       213.    On September 27, 2018, Judge Failla denied a motion to dismiss the class complaint

against defendants in the stock loan market antitrust class action; that case remains pending.50

       OTHER SECTION 1 VIOLATIONS SHOW DEFENDANTS’ CALLOUS
       INDIFFERENCE TOWARD THE ANTITRUST LAWS

       A.      LIBOR/Euribor/Yen LIBOR/Swiss Franc LIBOR

       214.    Government investigations and civil lawsuits have revealed widespread collusion

among banks to manipulate benchmark interest rates for multiple currencies (U.S. Dollar LIBOR,

Euribor, Yen LIBOR, Swiss franc LIBOR). These investigations have led to fines of upward of

$9 billion and civil settlements over $500 million for price fixing. Barclays, Bank of America,




50
       Id. at ECF No. 123.



                                                79
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 84 of 111




Deutsche Bank, Citigroup, and JPMorgan have all been fined or pleaded guilty. Regulators found

that these banks engaged in widespread misconduct, including coordinating false submissions by

panelists to the benchmark-setting panel, sharing customer and order information, and

manipulating market prices by submitting false orders (i.e., “spoofing”).

       B.      Foreign Currency Exchange Spot Market

       215.    Defendants in this complaint have also been accused of fixing bid-offer spreads,

coordinating trading strategies with competitors to manipulate benchmark prices, and sharing

confidential customer order information and proprietary information on trading positions with

competitors in the foreign exchange (“FX”) market.

       216.    Investigations by financial regulators from around the globe resulted in criminal

guilty pleas, settlements, and fines totaling over $11 billion, as well as the release of orders,

notices, and reports detailing exactly how the banks colluded to manipulate the FX market.

       217.    For instance, the Commodity Futures Trading Commission (“CFTC”) and U.K.

Financial Conduct Authority entered orders imposing over $2.17 billion in fines on JPMorgan,

Citigroup, Barclays, and other entities for manipulating the FX market. The Office of the

Comptroller of the Currency likewise fined Bank of America, JPMorgan, and Citigroup another

$950 million for manipulation, collusion, and other market-abusive conduct in the FX market.

Additionally, on May 20, 2015, the DOJ announced that JPMorgan, Barclays, and Citi (along with

other entities) were fined a total of over $2 billion by the DOJ, and each pleaded guilty to criminal

conspiracy charges for manipulating FX prices and the benchmark rates. And the Federal Reserve

imposed more than $1.4 billion in additional fines on Bank of America, JP Morgan, Barclays,

Citigroup, Deutsche Bank, and Goldman Sachs (along with other entities) for their “unsafe and

unsound practices in the foreign exchange markets,” and the NYDFS fined Barclays, Credit Suisse,

Deutsche Bank, and Goldman Sachs (along with other entities) a total of over $879 million for


                                                 80
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 85 of 111




conspiring with other banks, including JPMorgan, to manipulate FX prices. In May 2019, the

European Commission fined Barclays, Citigroup, and JPMorgan (along with other entities) about

$840 million for taking part in two cartels in the spot FX market.

       C.      ISDAfix

       218.    Bank of America, Goldman Sachs, and JPMorgan (along with other entities) have

collectively paid over $222 million to settle private antitrust and common law claims concerning

these banks’ collusive manipulation of the ISDAfix benchmark. Goldman Sachs paid an additional

$120 million to settle “particularly brazen” manipulation of the ISDAfix benchmark; Barclays and

Citigroup, too, have paid large settlement sums to the CFTC for their manipulation of ISDAfix.

       219.    The Defendants’ misconduct related to ISDAfix was undertaken, like that described

above, to line their own pockets at the expense of their customers and competition, providing

another illustration of a lack of internal controls, horizontal collusion between Defendants that

harmed competition and increased prices, and a culture where preserving the bottom line was used

to justify serious misdeeds.

       D.      Mexican Government Bonds

       220.    The Mexican antitrust regulator, the Comisión Federal de Competencia Económica

(“COFECE”) announced in April 2017 that it discovered evidence of anticompetitive conduct

among dealers in the Mexican Government Bond (“MGB”) market, including subsidiaries of

Barclays, Citigroup, JPMorgan, Bank of America, and Deutsche Bank. At least one bank was

accepted into its cartel leniency program after admitting to participation in a conspiracy to fix

Mexican Government Bond prices. After three years of investigation, on October 14, 2019,




                                                81
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 86 of 111




COFECE announced that it found evidence of collusion to manipulate MGB prices during a span

of 10 years.51

       E.        GSE Bonds

       221.      In 2018, DOJ opened a criminal investigation into whether some traders

manipulated prices in the market for unsecured bonds issued by government sponsored entities

(“GSEs”). Deutsche Bank is cooperating with the DOJ in this antitrust investigation.

       222.      Buy side GSE bonds investors also filed a class action52 against 16 banks, including

all the Defendants in this litigation as well as other entities, accusing them of conspiring to

manipulate the prices of GSE bonds. Defendants’ alleged misconduct in the GSE bonds market

involves fixing the “free to trade” (“FTT”) prices of newly issued GSE bonds and artificially

inflating the bid-ask spreads. Defendants in the GSE antitrust litigation agreed to pay a combined

$386.5 million to settle the case.

       F.        Precious Metals

       223.      In 2015, DOJ, CFTC, Swiss Competition authority, WEKO, and antitrust regulators

from the European Union all announced that they opened investigations into possible collusion in

the precious metals market by several major banks, including, among others, Barclays, Credit

Suisse, Deutsche Bank, Goldman Sachs, and JPMorgan. Several former traders from Deutsche

Bank and JPMorgan pleaded guilty to manipulate the prices of gold, silver, platinum and palladium

futures contracts. Deutsche Bank also paid $60 million to settle the related civil action.




51
       Michael O’Boyle, Mexico’s Big Banks Unrevealed in Bond Market Collusion Probe,
BLOOMBERG (Oct 14, 2019), https://www.bloomberg.com/news/articles/2019-10-14/mexico-s-
big-banks-unveiled-in-bond-market-collusion-probe-leak.
52
       In re GSE Bonds Antitrust Litigation, No. 1:19-cv-01704-JSR (S.D.N.Y.).



                                                  82
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 87 of 111




       PLUS FACTORS DEMONSTRATE DEFENDANTS’ CONDUCT CANNOT BE
       EXPLAINED AWAY AS MERE PARALLEL CONDUCT

       224.    Defendants’ conduct – consistently charging unjustified higher transaction costs for

odd-lot bonds versus round lot bonds – is not mere parallel conduct. Numerous plus factors,

recognized by the antitrust enforcement agencies and the courts as indicia suggesting collusive

conduct, exist to demonstrate the plausibility of Plaintiffs’ alleged conspiracy.53

       A.      Peer-Reviewed Research Demonstrates Actions Against Unilateral Self-
               Interest in the Absence of an Agreement

       225.    As discussed in Section II.A, peer-reviewed research on odd-lot versus round lot

trading in the corporate bond market demonstrates that dealers charge odd-lot investors higher

selling prices and pay them lower purchase prices than round lot investors for the same bond issue.

This “adverse pricing” results in wider spreads, and therefore higher costs, for odd-lot investors

than round lot investors, at a statistically significant magnitude.

       226.    Antitrust scholars have concluded that such statistically significant differences

between actual and competitive prices constitute a plus factor consisting of “actions or conduct

that could occur in the presence of a collusive agreement but that are highly unlikely to occur in

its absence.” 54 In the present case, 11 different peer-reviewed studies have found “adverse

pricing,” thus providing ample empirical evidence in support of this plus factor.


53
         See, e.g., ABA Section of Antitrust Law (2018), Proof of Conspiracy Under Federal
Antitrust Laws, Section III.E.3, quoting from Merck-Medco Managed Care v. Rite Aid Corp., 201
F.3d 436, at *10 (4th Cir. 1999). (“Courts discuss conduct against self-interest as a plus factor and
the fundamental principle underlying many other kinds of conduct to which the plus factor label
is attributed. The basic concept behind this factor is that if the defendants have engaged in conduct
that would further the interests of a conspiracy but would be against each defendant’s interest if it
were acting separately, the actions taken by the defendants are circumstantial proof of conspiracy.
Such evidence has been described as ‘perhaps the strongest plus factor indicative of a
conspiracy.’”) Id.
54
       W. Kovacic, R. Marshall, L. Marx, and H. White, “Plus Factors and Agreement in Antitrust



                                                  83
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 88 of 111




       B.      Analysis of Riskless Principal Trades Demonstrates Actions Against
               Unilateral Self-Interest in the Absence of an Agreement

       227.    As discussed in Section II.B, economic analysis demonstrates that RPT spreads on

transactions implemented by Defendants show economically and statistically significant

differences in transaction costs for round lot and odd-lot trades.

       228.    As noted above, antitrust scholars have concluded that such statistically significant

differences between actual and competitive prices constitute a plus factor consisting of “actions or

conduct that could occur in the presence of a collusive agreement but that are highly unlikely to

occur in its absence.”55 In the present case, the fact that RPT spreads on transactions implemented

by Defendants show economically and statistically significant differences in transaction costs for

round lot and odd-lot trades demonstrates the existence of this plus factor.

       C.      The Market Is Highly Concentrated

       229.    As noted above, Defendants control the vast majority of trading, such that the

market is highly concentrated. The existence of dealers who might not have been part of the

conspiracy does not prevent Defendants’ ability to conspire, or serve to constrain the conspiratorial

pricing in the sale of odd-lot bonds, because Defendants control the necessary capital to have the

largest inventory of bonds, and therefore to compete for the most business.            In short, the

Defendants control the largest inventory of bonds because they serve as underwriters and issuers

of those bonds. That dominance over the supply of U.S. corporate bonds has allowed them to

effectively conspire to inflate the spreads of odd-lot bonds in the secondary bond trading market.




Law,” MICHIGAN LAW REVIEW, vol. 110, pp. 393-436, at 428 (2011). See also E. Marshall, and
L. Marx, The Economics of Collusion, MIT PRESS, Ch. 4 (2012).
55
       Id.



                                                 84
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 89 of 111




       230.    Nor would a smaller participant in the U.S. corporate bond market who did not

participate in the conspiracy wrought by the largest underwriter dealers have the incentive to

undercut the inflated prices resulting from the conspiracy. That smaller dealer would also benefit

from those inflated prices and would not be able to garner enough capital to support a significant

number of trades to justify offering lower, competitive prices in any event.

       D.      Common Motive to Conspire

       231.    Given their collective control of the concentrated Relevant Market, Defendants

share a common motive to conspire to charge adverse prices to odd-lot bond investors. By

conspiring to do so, Defendants retain their respective controlling shares of the market while still

securing supracompetitive profits for each colluding Defendant; these supracompetitive profits

compensate Defendants for the lost opportunity to compete individually and secure more of the

odd-lot bond business.

       E.      No Legitimate Economic Justifications Explain the Magnitude of Adverse
               Pricing for Odd-Lot Trades of Corporate Bonds vs. Round Lot Trades of the
               Same Bond Issue

       232.    The costs to Defendants for actual transmission and trading execution is, on

information and belief, the same whether the Defendants are dealing in odd-lots or round lots of

corporate bonds. The round lot spread differentials charged by Defendants for their dealer function

in corporate bonds presumably suffices to cover the costs incurred by Defendants and to realize an

adequate profit.

       233.    The existence and persistence of significantly wider spreads for odd-lot corporate

bond trades than for round lot trades (as demonstrated in the research summarized above) is itself

evidence that Defendants are acting against their unilateral interest by failing to compete on pricing

for odd-lot trades. The magnitude of adverse pricing for odd-lot trades cannot be the result of

legitimate, individual economic decisions given that round lot trade prices for the same bonds are


                                                 85
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 90 of 111




substantially lower – yet still profitable. In a competitive market untainted by collusive conduct,

any individual Defendant could easily narrow its odd-lot spreads toward greater parity with its

round lot spreads while making a profit, and thereby capture a greater percentage of the total

market in odd-lot trading at still profitable round lot spreads.

       234.    Indeed, FINRA Rule 5310 would assist Defendants in seizing greater odd-lot

market share if they provided more competitive odd-lot spreads. Under Rule 5310, FINRA

members (such as wealth management advisors representing retail investors in bond transactions)

have a duty to “use reasonable diligence to ascertain the best market for the subject security and

buy or sell in such market so that the resultant price to the customer is as favorable as possible

under prevailing market conditions.” Thus, any individual Defendant who offered better pricing

for odd-lots would, given the FINRA Rule 5310 best execution requirements, eventually succeed

in winning market share from those Defendants who refused to offer more competitive odd-lot

pricing.

       235.    That adverse pricing for odd-lots continues even as FINRA Rule 5310 requires

members to seek best pricing for customers suggests that responsibility for higher odd-lot pricing

lies not with retail customers or their wealth management advisors (since FINRA Rule 5310

presumably requires customers’ wealth management advisors to seek out best pricing), but rather,

is a direct result of Defendants’ conspiracy to suppress competition in odd-lot pricing. This is

especially true in the case of RPTs, where Defendants know a better price is available for their

customers (represented by the other leg of the RPT that Defendants trade), and yet still provide

adverse prices to odd-lot RPTs compared to round lot RPTs.

       236.    The failure to obtain the best execution price available is a direct result of

Defendants’ conspiracy, and it deprives customers of billions of dollars.




                                                  86
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 91 of 111




       F.      There Are High Levels of Interfirm Communication Between Defendants

       237.    Defendants’ collusion is facilitated by the high levels of interfirm communication

between Defendants in the Relevant Market, which makes fixing prices in odd-lots of corporate

bonds easier to accomplish.

       238.    Within Defendants themselves, bond trading desks are organized in such a fashion

that one individual is responsible for all bonds in a particular industry, or all bonds issued by a

particularly large issuer. Thus, each Defendant might have a specific bond trader responsible for

corporate bonds issued by energy companies, one trader responsible for automotive manufacturers,

or even one trader responsible for all bonds issued by a large issuer such as AT&T.

       239.    These traders, in turn, are responsible for publishing via Bloomberg messages

pricing for these bonds to salespeople in the market, many of whom work at other Defendants, and

who then communicate this pricing to their own bond traders.            The result is a constant

communication loop among a small group of bond trading insiders.

       240.    This communication loop is bolstered by online platforms – such as MarketAxess

and TradeWeb – where Defendants’ traders see live quotes from their competitors and likewise

coordinate their pricing. These platforms are controlled by and/or owned by dealers such as

Defendants, and are closed to retail investors. Further, Defendants’ traders also see the prices at

which their competitors are executing odd-lot trades via TRACE.

       241.    In short, interfirm communication of bond pricing occurs via Bloomberg messages,

via dealer-to-sales-desk-to-dealer channels, and on online platforms closed to retail investors.

Given the persistence and magnitude of supracompetitive corporate bond odd-lot pricing, it

appears that Defendants use these channels of interfirm communication to collude, rather than to

find ways to compete that would improve prices for odd-lot investors.




                                                87
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 92 of 111




       G.        The Higher Prices for Odd-Lot Transactions Have Persisted Even as
                 Advances in Electronic Trading Have Driven Defendants’ Trading Costs
                 Down and Demand for Odd-Lot Bond Transactions Has Increased

       242.      The persistence of higher pricing for odd-lots is further evidence that Defendants

are colluding.

       243.      Given the significant and growing share of the market that odd-lot trading

represents, Defendants should be vigorously competing over odd-lot pricing to capture a larger

share of this market. Instead, odd-lot investors continue to face spreads that are wider than those

offered to round lot investors in the same corporate bond issues.

       244.      The higher pricing for odd-lots is even more incongruous, given the advances in

electronic trading, transmission, and record-keeping that have made OTC bond trading more

efficient and less costly to Defendants. These advances should have led to lower odd-lot trading

costs and spreads, as cost-savings to the Defendants were passed on, via competition, to investors.

That odd-lot investors instead still face much higher pricing compared to round lot investors in the

same corporate bond issues is further evidence of collusion.

       245.      Even as transparency regarding post-trade data on corporate bonds has increased

following the adoption of the publicly available TRACE database, the lack of transparency of pre-

trade pricing has continued the adverse pricing for odd-lot trades of corporate bonds. If Defendants

were actively competing against each other to obtain more odd-lot business, the data in TRACE

would show them that they could increase their share of odd-lot trading volumes by improving

their odd-lot pricing.

       RELEVANT MARKET DEFINITION

       246.      The relevant product market is the secondary market for odd-lots of United States

corporate bonds (bond lots with a size of less than $1 million). Hereinafter, the market will be

referred to as “the relevant market.”


                                                 88
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 93 of 111




       247.    Most U.S. corporate bonds are traded OTC, and thus every investor must use OTC

trading to transact with dealers in order to have access to and trade in U.S. corporate bonds. There

are few, if any, substitutes for OTC trading in the secondary market for investors who wish to trade

in U.S. corporate bonds.

       248.    Defendants’ role and dominant market share in OTC trading in the secondary

market for U.S. corporate bonds provides Defendants with the power to limit competition on bid-

offer spreads for odd-lots, and by doing so allows Defendants and others to charge

supracompetitive prices on odd-lots versus round lots of the same U.S. corporate bonds in the

relevant market.

       249.    Via their agreement to restrain competition on bid-offer spreads of odd-lots, the

Defendants have preserved their dominant market share of OTC trading in the secondary market,

and maintained supracompetitive prices.

       250.    The higher costs that result from Defendants’ agreement not to compete on bid-

offer spreads for odd-lots of corporate bonds raises prices for odd-lot investors. The persistence

of the wider bid-offer spread incentivizes Defendants to continue to avoid competition on odd-lot

pricing.

       251.    Defendants’ agreement among themselves not to compete on pricing of odd-lot

transactions is a horizontal conspiracy in restraint of trade to affect, raise, fix, maintain, and

stabilize prices in the market for odd-lots of U.S. corporate bonds.

       252.    Defendants’ concerted effort to deny an essential facility to an electronic trading

platform that sought to provide retail investors dealing in odd-lot transactions of corporate bonds

with greater pre-trade pricing transparency and increased competition on odd-lot pricing was a




                                                89
         Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 94 of 111




horizontal conspiracy in restraint of trade to affect, raise, fix, maintain, and stabilize prices in the

markets for odd-lots of U.S. corporate bonds.

         253.   Defendants’ group boycott of electronic trading platforms that sought to provide

retail investors dealing in odd-lot transactions of corporate bonds with greater pre-trade pricing

transparency and increased competition on odd-lot pricing was a group boycott in restraint of trade

to affect, raise, fix, maintain, and stabilize prices in the markets for odd-lots of U.S. corporate

bonds.

         254.   The effect of this unlawful conduct has been and will continue to be to restrain or

eliminate competition among Defendants in regards to the pricing of odd-lots, and will allow

Defendants to reap inflated, supracompetitive profits generated by the wider bid-offer spread on

odd-lots of U.S. corporate bonds.

         255.   The geographic scope of the market is the United States.

         IMPACT OF DEFENDANTS’ CONDUCT ON RELEVANT MARKETS AND
         INVESTORS

         256.   Publicly available data (including the academic studies discussed above) suggests

that Defendants earn supracompetitive fees by maintaining a wider bid-offer spread on odd-lots of

corporate bonds as a result of their anticompetitive conduct.

         257.   Given the total volume of trading during the Class Period (over $35.2 trillion in par

value of corporate bonds traded just between 2013-2017) and the findings of the aforementioned

academic studies that odd-lots transaction costs exceeded the costs of round lots by a conservative

10 basis points (if not more), Plaintiffs reasonably believe the potential damages to investors




                                                  90
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 95 of 111




during the relevant time period could amount to billions of dollars of damages caused by

Defendants’ anticompetitive practices.56

                                    ANTITRUST INJURY

       258.    As a result of Defendants’ conduct, Plaintiffs and the Class have suffered antitrust

injury. Defendants are horizontal competitors who compete to buy and sell odd-lots of corporate

bonds to Plaintiffs and the Class. Plaintiffs and the Class are their customers who directly buy

from Defendants and sell to Defendants odd-lots of corporate bonds. Defendants conspired to

charge unlawful, artificial bid and offer prices for odd-lots of corporate bonds. Plaintiffs and the

Class directly paid the supra-competitive price to Defendants when buying odd-lots of corporate

bonds, or directly received the worse price from Defendants when selling odd-lots of corporate

bonds. Plaintiffs and the Class have suffered the quintessential antitrust injury – purchasing a

price-fixed product directly from horizontal competitors.

                             FRAUDULENT CONCEALMENT

       259.    During the Class Period, Defendants actively, fraudulently, and effectively

concealed their collusion, as alleged herein, from Plaintiffs and members of the Class. Plaintiffs

did not discover and could not have discovered through the exercise of reasonable due diligence

that they were injured by Defendants’ conspiracy.


56
        Plaintiffs believe a total damages value in the billions may even be conservative. From
2013-2018, over $43.1 trillion in notional value of corporate bonds were traded in the United
States. If White (2017) is correct that odd-lot trades represent around 18% of daily market volume
($7.77 trillion) and Plaintiffs could demonstrate that Defendants’ anticompetitive conduct resulted
in odd-lots having just a 10 basis point higher transaction cost (again, conservative based on the
academic literature) than comparable round lot transactions, that would indicate potential damages
of $7.77 billion during just 2013-2018. That number would still be a conservative estimate,
because it would not include the August 1, 2006-December 31, 2012 period or the trading to-date
in 2019 (times covered by the Class Period but not reflected in the calculation), nor any trebling
of damages, and is based off a conservative 10 basis point estimate of the odd-lot pricing
differential (the evidence could support a higher differential).



                                                91
        Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 96 of 111




        260.    By its very nature, the unlawful activity alleged herein was self-concealing.

Defendants conspired to unreasonably restrain the trade of odd-lots of corporate bond in the

secondary market and artificially inflated bid/offer spreads to the benefit of Defendants and to the

detriment of Plaintiffs and members of the Class. Defendants also conspired to keep their collusive

and manipulative conduct secret, including to communicate via channels that are unavailable to

the public, because their joint efforts would not have been successful if they had been made public.

        261.    Defendants’ collusion is facilitated by the high levels of interfirm communication

between Defendants. The details of these communications were secret, as well as identities of the

individuals conducting these communications. The communications among Defendants occurs

via Bloomberg messages, via dealer-to-sales desk-to-dealer channels, and on online platforms

closed to retail investors. Plaintiffs and the Class have no way to access such communications,

rendering impossible any ascertainment of the fact and details of the conspiracy as a whole.

        262.    None of the facts or information available to Plaintiffs and the Class, if investigated

with reasonable due diligence, could or would have led to the discovery of the conspiracies alleged

in this complaint.

        263.    Defendants also took active steps to conceal evidence of their misconduct from

Plaintiffs, the Class, and the public by holding out their activities in the financial markets, including

the corporate bond market, as good-faith conduct. Indeed, each Defendant’s code of conduct

represented that their operations were above-board, providing a false sense of security to corporate

bond investors:




                                                   92
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 97 of 111




       (a) Bank of America. Bank of America’s 2020 Code of Conduct57 states that “ we are

           expected to deal fairly with our employees, customers, suppliers, competitors and other

           third parties” and Bank of America employees should refrain from taking “unfair

           advantage of any employee, customer, supplier, competitor or other third party through

           manipulation, concealment, misuse of proprietary and/or confidential information,

           known misrepresentation of facts or any other unfair business practice.”58

       (b) Barclays. Barclays’s Code of Conduct, which is titled “the Barclays Way,” states that

           “we act fairly, ethically and openly and abide by standards which are in many cases

           higher than those set by the laws and regulations which apply to our business.”59 The

           code also prohibits anyone working for Barclays from making “any agreements of a

           formal or informal nature with competitors to fix or set prices or interest rates, restrict

           the supply of goods or services, conduct bid rigging, marking sharing or any other

           anticompetitive practice.”60




57
       Bank of America’s 2020 Code of Conduct applies to employees of “Bank of America
Corporation and each of its direct and indirect subsidiaries.” Bank of America 2020 Code of
Conduct, at 6, available at http://investor.bankofamerica.com/static-files/a359ed51-ef9b-4746-
be90-bfbc892b3b02.
58
       Id. at 10.
59
      Barclays, The Barclays Way How We do Business, at 6, https://home.barclays/content/
dam/home-barclays/documents/citizenship/the-way-we-do-business/The%20Barclays%20Way
%202020_Online.pdf.
60
       Id. at 13.




                                                 93
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 98 of 111




       (c) Citi. Citi’s Code of Conduct61 states that “[w]e are committed to dealing fairly and

             honestly with our clients, suppliers, distributors, competitors, and employees,”62 and

             people working at Citi must “[n]ot engage in manipulation, concealment, abuse of

             confidential information, misrepresentation of material facts, or other unfair dealings

             or practices.”63

       (d) Credit Suisse. Credit Suisse’s Code of Conduct 64 states that the bank “strive to

             maintain an exemplary control and compliance culture” and people working at Credit

             Suisse are responsible for “[l]eading by example, particularly in supervisory roles by

             setting the right tone for compliance with applicable laws, regulations and policies”

             and “acting in good faith and with due care at all times.”65

       (e) Deutsche Bank. Deutsche Bank’s Code of Conduct states that “all business conducted

             by our employees must be driven by legitimate reasons and must be conducted in a

             manner that avoids or minimizes market disruption.” 66 Deutsche Bank employees

             “must not engage in activities, practices or conduct that are manipulative, illegal,



61
        Citi’s Code of Conduct “has been adopted by the Board of Directors of Citigroup Inc.
(“Citi”) and applies to every director, officer, and employee of Citigroup Inc. and its consolidated
subsidiaries . . .” Citi Code of Conduct a Citi of Leaders: Enabling Growth and Progress, at 2,
https://www.citigroup.com/citi/investor/data/codeconduct_en.pdf.
62
       Id. at 24.
63
       Id.
64
        Credit Suisse’s Code of Conduct applies to “all members of the Board of Directors and
employees of the Credit Suisse Group AG and all of its subsidiaries.” Credit Suisse Code of
Conduct, at 3, https://www.credit-suisse.com/about-us/en/our-company/our-governance/standards
-policies/code-of-conduct.html.
65
       Id. at 14.
66
      Deutsche Bank Group Code of Conduct, at 14, https://www.db.com/ir/en/download/
Code_of_Business_Conduct_and_Ethics_for_Deutsche_Bank_Group.pdf.




                                                  94
      Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 99 of 111




          anticompetitive, or unethical, that exacerbate conflicts between or among our bank

          and/or its clients, that are contrary to industry standards or applicable regulations, or

          that are otherwise damaging [Deutsche Bank’s] reputation.”

      (f) Goldman Sachs. The Goldman Sachs Code of Business Conduct and Ethics states:

          “Our values demand that we deal fairly with our clients, service providers, suppliers,

          competitors and each other. No one at the firm may seek competitive advantage through

          illegal or unethical business practices.       Taking advantage of anyone through

          manipulation, concealment, abuse of privileged information, misrepresentation of

          material facts, or any unfair dealing practice is a violation of this Code.”67

      (g) JPMorgan. JPMorgan’s Code of Conduct68 requires people working for the bank to

          “[a]lways deal fairly and in good faith with [its] customers, suppliers, competitors,

          business partners, regulators and other employees” and “[n]ever take unfair advantage

          of anyone through manipulation, concealment, abuse of privileged or confidential

          information, misrepresentation of material facts or any other unfair dealings or

          practices.”69

      (h) Morgan Stanley. The Morgan Stanley Code of Conduct states that “Morgan Stanley

          is committed to promoting free, fair and competitive market.”70 It also prohibits people


67
        Goldman    Sachs    Code      of   Business    Conduct     and    Ethics,   at   3,
https://www.goldmansachs.com/investor-relations/corporate-governance/corporate-governance-
documents/revise-code-of-conduct.pdf.
68
         JPMorgan’s Code of Conduct applies to “employees and directors of JPMorgan Chase &
Co. and its direct and indirect subsidiaries.” JPMorgan Code of Conduct 2020, at 2,
https://institute.jpmorganchase.com/content/dam/jpmc/jpmorgan-chase-and-co/documents/code-
of-conduct.pdf.
69
      Id. at 15.
70
      Morgan Stanley, 2020 Code of Conduct, at 7, https://www.morganstanley.com/



                                                95
      Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 100 of 111




             working at Morgan Stanley from “agree[ing] with a competitor to fix prices or

             otherwise distort the market” or “deal[ing] with anyone if the purpose is to impede

             another party from competing in the market.”71

       (i) Natwest. The Natwest Code of Conduct states that its people “demonstrate high ethical

             standards and do the right thing”72 and they “comply with the legal and regulatory

             requirements that are critical in a highly regulated industry.”73

       (j) Wells Fargo. Wells Fargo’s Code of Ethics and Business Conduct74 claims that the

             bank gain its competitive advantage “through superior performance rather than through

             unethical or illegal business practices” 75 and people at Wells Fargo should always

             avoid “[e]ntering into anticompetitive agreements with competitors, include price

             fixing, bid rigging, market allocation, and agreements to restrict supply or fix resale

             prices.” 76 The code also requires its people to refrain from “[b]oycotting certain

             customers or third-party service providers” 77 or “[a]busing a position of market

             dominance.”78



assets/pdfs/Code_of_Conduct_Morgan_Stanley_2020.pdf.
71
       Id. at 7.
72
     NatWest Group, This Is Our Code, at 9, file:///C:/Users/klv/Desktop/Odd%20Lots%
20SOL/Natwest%20our-code-external.pdf.
73
       Id. at 10.
74
         Wells Fargo’s Code of Ethics and Business Conduct “applies to all team members,
including officers, as well as directors of Wells Fargo & Company and its subsidiaries, regardless
of location or employee classification.” Wells Fargo, Our Code of Ethics and Business Conduct,
at 4, https://www08.wellsfargomedia.com/assets/pdf/about/corporate/code-of-ethics.pdf.
75
       Id. at 14.
76
       Id.
77
       Id.
78
       Id.



                                                  96
      Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 101 of 111




       264.      As a result of Defendants’ affirmative steps to conceal their misconduct, Plaintiffs

and the Class were prevented from learning of the facts needed to commence suit against

Defendants for the manipulative and anticompetitive conduct alleged in this complaint.

       265.      Because of the self-concealing nature of the conspiracy and Defendants’ active

steps, including fraudulent concealment of their conspiracy to prevent Plaintiffs and the Class from

suing them for the anticompetitive activities alleged in this complaint, Defendants are equitably

estopped from asserting that any otherwise applicable limitations period has run.

                               CLASS ACTION ALLEGATIONS

       266.      Plaintiffs bring this action on behalf of themselves and as a class action under Rule

23(a), (b)(2) and (b)(3) of the Federal Rules of Civil Procedure on behalf of the following class

(the “Class”):

       All persons in the United States who, between August 1, 2006 to the present (“Class
       Period”), bought and/or sold odd-lots (lots of total size below $1 million) of
       corporate bonds in the secondary market directly from or to a Defendant.
       Specifically excluded from the Class are Defendants; the officers, directors, or
       employees of any Defendant; any entity in which any Defendant has a controlling
       interest; any affiliate, legal representative, heir, or assign of any Defendant and any
       person acting on their behalf.

       Also excluded from the Class are any judicial officer presiding over this action and
       the members of his/her immediate family and judicial staff, and any juror assigned
       to this action.

       267.      The Class is readily ascertainable and the records for the Class should exist,

including, specifically, Defendants’ own records and transaction data.

       268.      Due to the nature of the trade and commerce involved, Plaintiffs believe that there

are thousands of geographically dispersed Class members in the Class, the exact number and their

identities being known to Defendants.

       269.      Plaintiffs’ claims are typical of the claims of the members of the Class. Plaintiffs

and members of the Class sustained damages arising out of Defendants’ common course of



                                                  97
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 102 of 111




conduct in violation of the laws alleged herein. The damages and injuries of each member of the

Class were directly caused by Defendants’ wrongful conduct.

       270.    There are questions of law and fact common to the Class, including, but not limited

to, the following:

       (a) whether investors traded in odd-lots of U.S. corporate bonds during the Class Period;

       (b) whether investors trading in odd-lots of U.S. corporate bonds were charged higher

           transaction costs via a wider bid-offer spread than the transaction costs charged to

           investors trading in round lots of those same bonds;

       (c) whether Defendants entered into a horizontal conspiracy not to compete amongst each

           other in regards to transaction costs (and the related bid-offer spreads) on odd-lot

           transactions of corporate bonds;

       (d) whether Defendants engaged in an anticompetitive group boycott of electronic

           platforms that threatened to give retail investors trading almost exclusively in odd-lots

           greater price transparency;

       (e) whether Defendants engaged in a horizontal conspiracy to deny and/or delay NYSE

           Bonds from having access to Bloomberg TOMS, a trade order management system for

           electronic trading of corporate bonds that was an essential facility that competitors to

           Defendants needed access to in order to enter the market; and

       (f) the appropriate Class-wide measures of damages.

       271.    Plaintiffs will fairly and adequately protect the interests of the members of the

Class. Plaintiffs’ interests are aligned with, and not antagonistic to, those of the other members of

the Class, and Plaintiffs have retained counsel competent and experienced in the prosecution of

class actions and financial institution-related litigation to represent themselves and the Class.




                                                 98
      Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 103 of 111




       272.       Questions of law or fact that are common to the members of the Class predominate

over any questions affecting only individual members of the Class.

       273.       A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The prosecution of separate actions by individual members of

the Class would impose heavy burdens on the courts and Defendants and would create a risk of

inconsistent or varying adjudications of the questions of law and fact common to the Class. A

class action, on the other hand, would achieve substantial economies of time, effort, and expense

and would assure uniformity of decision as to persons similarly situated without sacrificing

procedural fairness or bringing about other undesirable results. Absent a class action, it would not

be feasible for the vast majority of the Class members to seek redress for the violations of law

alleged herein.

                                       CLAIM FOR RELIEF

                          Violation of §1 of the Sherman Act, 15 U.S.C. §1

       274.       Plaintiffs repeat and incorporate by reference each of the foregoing allegations of

this complaint.

       275.       The relevant market defined above is a valid antitrust market.

       276.       Defendants are competitors in the relevant market.

       277.       Plaintiffs and the proposed Class allege a contract, combination, or conspiracy

exists between or among Defendants and/or others that unreasonably restrains and/or eliminates

trade, so as to fix artificially high prices for trading in odd-lots of corporate bonds and prevent

competition in that pricing.

       278.       Defendants are engaged in commerce in the United States, and the anticompetitive

conduct alleged herein involves U.S. corporate bonds that are in the flow of interstate commerce.

Defendants’ anticompetitive conduct has substantially impacted and will continue to substantially


                                                  99
      Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 104 of 111




impact interstate commerce, because U.S. corporate bonds are traded by investors throughout the

United States.

       279.      As alleged above, Defendants have conspired and agreed with each other to engage

in a group boycott as alleged above of certain odd-lot focused electronic trading platforms

(including, but not limited to, ABS/NYSE Bonds and Bonds.com’s BondStation/BondsPRO

platforms) that sought to increase pre-trade pricing transparency, allow all-to-all direct trading

and/or anonymous trading, and/or otherwise promote pricing competition for odd-lot investors.

       280.      Also as alleged above, Defendants have also used their market power as oligopsony

subscribers to Bloomberg’s terminal service and their role as providers of liquidity and order flow

to Bloomberg’s electronic corporate bond trading platform in anticompetitive ways in violation of

Section 1 of the Sherman Act, 15 U.S.C. §1. Specifically, Defendants forced Bloomberg to deny

and/or delay access to Bloomberg’s TOMS – an essential facility necessary to participate in

electronic trading of corporate bonds to platforms such as NYSE Bonds that sought to increase

pre-trade pricing transparency, allow all-to-all direct trading and/or anonymous trading, and/or

otherwise promote pricing competition for odd-lot investors.

       281.      By engaging in this group boycott and forcing a refusal to deal by Bloomberg in

connection with an essential facility, Defendants were able to further their goal of securing

supracompetitive pricing to the detriment of odd-lot investors versus the competitive pricing

provided to round lot investors in the same underlying bonds.

       282.      This group boycott and refusal to deal agreement between Defendants constitutes a

contract, combination, or conspiracy in unreasonable restraint of trade in violation of Section 1 of

the Sherman Act, 15 U.S.C. §1, the purpose of which is to unreasonably restrain trade and suppress




                                                100
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 105 of 111




price competition in the relevant market and reap supracompetitive prices on the odd-lot

transactions in which Plaintiffs and the Class members traded.

       283.    Plaintiffs and the Class members request the Court to enter judgment in their favor

against Defendants, jointly and severally, awarding all damages, in an amount to be proven at trial,

costs, and such other relief as the Court deems appropriate and just.

                                   REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs and the Class members request the Court to enter judgment in

their favor against Defendants, awarding all such relief as the Court deems appropriate and just.

       Plaintiffs request the following relief:

       A.      That the Court determine that this action may be maintained as a class action under

Rule 23(a), (b)(1), (b)(2), and (b)(3) of the Federal Rules of Civil Procedure, and direct that notice

of this action, as provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to

Class members;

       B.      That the Court enter an order declaring that Defendants’ actions, as alleged

herein, violate the law;

       C.      That the Court award Plaintiffs and Class members damages, treble damages,

punitive damages, and/or restitution in an amount to be determined at trial;

       D.      That the Court permanently enjoin Defendants, their affiliates, successors,

transferees, assignees, and other officers, directors, agents, and employees thereof from

continuing, maintaining, or renewing the conduct, contract, conspiracy, or combination alleged

herein, or from entering into any other contract, conspiracy, or combination having a similar

purpose or effect, and from adopting or following any practice, plan, program, or device having a

similar purpose or effect;

       E.      That the Court award Plaintiffs and Class members pre- and post-judgment interest;


                                                  101
       Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 106 of 111




        F.       That the Court award Plaintiffs and Class members their costs of suit, including

reasonable attorneys’ fees and expenses; and

        G.       That the Court award any and all such other relief as the Court may deem proper.

                                    JURY TRIAL DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a jury

trial of all issues so triable.


Dated: October 29, 2020                        s/ Christopher M. Burke
                                              Christopher M. Burke (CB-3648)
                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                              The Helmsley Building
                                              230 Park Ave., 17th Floor
                                              New York, NY 10169
                                              Telephone: (212) 223-6444
                                              cburke@scott-scott.com

                                              Walter W. Noss (WN-0529)
                                              Kate Lv (pro hac vice)
                                              SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                              600 W. Broadway, Suite 3300
                                              San Diego, CA 92101
                                              Telephone: (619) 233-4565
                                              wnoss@scott-scott.com
                                              klv@scott-scott.com

                                              George A. Zelcs (pro hac vice)
                                              Robert E. Litan
                                              Randall P. Ewing, Jr. (pro hac vice)
                                              Chad E. Bell
                                              Ryan Z. Cortazar (pro hac vice)
                                              KOREIN TILLERY LLC
                                              205 North Michigan Avenue, Suite 1950
                                              Chicago, IL 60601
                                              Telephone: (312) 641-9750
                                              gzelcs@koreintillery.com
                                              rlitan@koreintillery.com
                                              rewing@koreintillery.com
                                              cbell@koreintillery.com
                                              rcortazar@koreintillery.com




                                               102
Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 107 of 111




                              Stephen M. Tillery
                              Robert L. King
                              Steven M. Berezney (SB-1978)
                              Michael E. Klenov
                              Carol L. O’Keefe
                              KOREIN TILLERY LLC
                              505 North 7th Street, Suite 3600
                              St. Louis, MO 63101
                              Telephone: (314) 241-4844
                              stillery@koreintillery.com
                              rking@koreintillery.com
                              sberezney@koreintillery.com
                              mklenov@koreintillery.com
                              cokeef@koreintillery.com

                              Michael E. Criden
                              Kevin B. Love (pro hac vice)
                              Lindsey C. Grossman
                              CRIDEN & LOVE, P.A.
                              7301 SW 57th Court, Suite 515
                              South Miami, FL 33143
                              Telephone: (305) 357-9000
                              mcriden@cridenlove.com
                              klove@cridenlove.com
                              lgrossman@cridenlove.com

                              Jeffrey Erez
                              EREZ LAW, PLLC
                              SunTrust International Center
                              1 SE 3rd Avenue, Suite 1670
                              Miami, FL 33131
                              Telephone: (305) 728-3320
                              jerez@erezlaw.com

                              Eliezer Aldarondo
                              ALDARONDO & LOPEZ-BRAS
                              ALB Plaza, Suite 400
                              16 Las Cumbres Ave. (Road 199)
                              Guaynabo, PR 00969
                              Telephone: (787) 474-5447
                              eliezer.aldarondo@gmail.com

                              Attorneys for Plaintiff Isabel Litovich




                               103
Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 108 of 111




                              Michael E. Criden
                              Kevin B. Love
                              Lindsey C. Grossman
                              CRIDEN & LOVE, P.A.
                              7301 SW 57th Court, Suite 515
                              South Miami, FL 33143
                              Telephone: (305) 357-9000
                              mcriden@cridenlove.com
                              klove@cridenlove.com
                              lgrossman@cridenlove.com

                              Attorneys for Plaintiff Holdcraft Marital Trust

                              Joshua H. Grabar (pro hac vice)
                              GRABAR LAW OFFICE
                              1650 Market Street, Suite 3600
                              Philadelphia, PA 19103
                              Telephone: (267) 507-6085
                              jgrabar@grabarlaw.com

                              Seth D. Rigrodsky
                              Timothy J. MacFall
                              RIGRODSKY & LONG, PA
                              825 East Gate Boulevard, Suite 300
                              Garden City, NY 11530
                              Telephone: (516) 683-3516
                              sdr@rl-legal.com
                              tjm@rl-legal.com

                              Marc H. Edelson
                              EDELSON LECHTZIN LLP
                              3 Terry Drive, Suite 205
                              Newtown, PA 18940
                              Telephone: (215) 867-2399
                              medelson@edelson-law.com

                              Attorneys for Plaintiff Michael V. Cottrell




                               104
Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 109 of 111




                              Michael J. Freed
                              Douglas A. Millen
                              Robert J. Wozniak
                              FREED KANNER LONDON & MILLEN LLC
                              2201 Waukegan Rd, Suite 130
                              Bannockburn, IL 60015
                              Telephone: (224) 632-4500
                              mfreed@fklmlaw.com
                              dmillen@fklmlaw.com
                              rwozniak@fklmlaw.com

                              R. Alexander Saveri
                              Cadio Zirpoli
                              SAVERI & SAVERI, INC.
                              706 Sansome Street
                              San Francisco, CA 94111
                              Telephone: (415) 217-6810
                              rick@saveri.com
                              cadio@saveri.com

                              Attorneys for Plaintiff Frank Hirsch

                              John Radice
                              Kenneth Pickle
                              Daniel Rubenstein
                              RADICE LAW FIRM, PC
                              475 Wall Street
                              Princeton, NJ 08540
                              Telephone: (646) 245-8502
                              jradice@radicelawfirm.com
                              kpickle@radicelawfirm.com
                              drubenstein@radicelawfirm.com

                              Glen E. Summers
                              Karma M. Giulianelli
                              BARTLIT BECK LLP
                              1801 Wewatta Street, Suite 1200
                              Denver, CO 80202
                              Telephone: (303) 592-3100
                              glen.summers@bartlitbeck.com
                              karma.giulianelli@bartlitbeck.com




                               105
Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 110 of 111




                              James C. Shah
                              Eric L. Young
                              SHEPHERD, FINKELMAN, MILLER
                                & SHAH, LLP
                              1845 Walnut Street, Suite 806
                              Philadelphia, PA 19103
                              Telephone: (610) 891-9880
                              jshah@sfmslaw.com
                              eyoung@sfmslaw.com

                              James E. Miller
                              Laurie Rubinow
                              SHEPHERD, FINKELMAN, MILLER
                                & SHAH, LLP
                              65 Main Street
                              Chester, CT 06412
                              Telephone: (860) 526-1100
                              jmiller@sfmslaw.com
                              lrubinow@sfmslaw.com

                              Attorneys for Plaintiff United Food and
                              Commercial Workers Union and Participating
                              Food Industry Employers Tri-State Pension Fund




                               106
      Case 1:20-cv-03154-LJL Document 128 Filed 10/29/20 Page 111 of 111




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 29, 2020, I caused the foregoing to be electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the email addresses denoted on the Electronic Mail Notice List.


                                              s/ Christopher M. Burke
                                             Christopher M. Burke




                                               107
